Exhibit 10.1

 

 

 

$410,000,000

THREE YEAR REVOLVING CREDIT FACILITY AGREEMENT

among

MEAD JOHNSON NUTRITION COMPANY,

MEAD JOHNSON & COMPANY,

THE BORROWING SUBSIDIARIES,

THE LENDERS NAMED HEREIN,

BANK OF AMERICA, N.A, CREDIT SUISSE and MORGAN STANLEY BANK

as Co-Documentation Agents,

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, ROYAL BANK OF CANADA

and UBS SECURITIES LLC

as Senior Managing Agents,

CITIBANK, N.A.

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of February 17, 2009

 

 

 

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I Definitions

   1    Section 1.1  

Defined Terms

   1    Section 1.2  

Classification of Loans and Borrowings

   18    Section 1.3  

Terms Generally

   18    Section 1.4  

Accounting Terms; GAAP

   18

ARTICLE II The Credits

   18    Section 2.1  

Commitments

   18    Section 2.2  

Loans and Borrowings

   19    Section 2.3  

Requests for Revolving Borrowings

   19    Section 2.4  

Increase in the Commitments

   20    Section 2.5  

Extension of Maturity Date

   22    Section 2.6  

Funding of Borrowings

   23    Section 2.7  

Interest Elections

   23    Section 2.8  

Termination and Reduction of Commitments

   25    Section 2.9  

Repayment of Loans; Evidence of Debt

   25    Section 2.10  

Prepayment of Loans

   26    Section 2.11  

Fees

   26    Section 2.12  

Interest

   27    Section 2.13  

Alternate Rate of Interest

   28    Section 2.14  

Increased Costs

   29    Section 2.15  

Break Funding Payments

   30    Section 2.16  

Taxes

   30    Section 2.17  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   33    Section 2.18  

Mitigation Obligations; Replacement of Lenders

   35    Section 2.19  

Borrowing Subsidiaries

   35    Section 2.20  

Prepayments Required Due to Currency Fluctuation

   36    Section 2.21  

Swingline

   36    Section 2.22  

Letters of Credit

   38    Section 2.23  

Defaulting Lenders

   44

ARTICLE III Representations and Warranties

   46    Section 3.1  

Organization; Powers

   46    Section 3.2  

Authorization

   46    Section 3.3  

Enforceability

   47    Section 3.4  

Governmental Approvals

   47    Section 3.5  

Financial Statements; No Material Adverse Change

   47    Section 3.6  

Litigation; Compliance with Laws

   48    Section 3.7  

Federal Reserve Regulations

   48

 

i



--------------------------------------------------------------------------------

              Page    Section 3.8  

Use of Proceeds

   48    Section 3.9  

Taxes

   48    Section 3.10  

Employee Benefit Plans

   48    Section 3.11  

Environmental and Safety Matters

   49    Section 3.12  

Properties

   49    Section 3.13  

Investment and Holding Company Status

   49    Section 3.14  

IPO

   49    Section 3.15  

Accuracy of Information, etc.

   49    Section 3.16  

Solvency

   50

ARTICLE IV Conditions

   50    Section 4.1  

Effective Date

   50    Section 4.2  

Each Credit Event

   51    Section 4.3  

Initial Borrowing by Each Borrowing Subsidiary

   51

ARTICLE V Covenants

   52    Section 5.1  

Existence

   52    Section 5.2  

Business and Properties

   52    Section 5.3  

Financial Statements, Reports, Etc.

   52    Section 5.4  

Insurance

   53    Section 5.5  

Obligations and Taxes

   53    Section 5.6  

Litigation and Other Notices

   53    Section 5.7  

Books and Records

   54    Section 5.8  

Ownership of Borrowers

   54    Section 5.9  

Consolidations, Mergers, and Sales of Assets

   54    Section 5.10  

Liens

   54    Section 5.11  

Limitation on Sale and Leaseback Transactions

   56    Section 5.12  

Indebtedness

   56    Section 5.13  

Financial Covenants

   56    Section 5.14  

Transactions with Affiliates

   56    Section 5.15  

Restrictive Agreements

   56    Section 5.16  

Amendment of BMS Intercompany Debt, Separation Agreements and Refinancing Debt

   57    Section 5.17  

Refinancing of BMS Intercompany Debt; Maintenance of Structural Parity

   57    Section 5.18  

Restricted Payments

   58

ARTICLE VI Events of Default

   58

ARTICLE VII The Administrative Agent

   61

ARTICLE VIII Miscellaneous

   63    Section 8.1  

Notices

   63

 

ii



--------------------------------------------------------------------------------

              Page    Section 8.2  

Survival of Agreement

   65    Section 8.3  

Binding Effect

   65    Section 8.4  

Successors and Assigns

   65    Section 8.5  

Expenses; Indemnity

   68    Section 8.6  

Applicable Law

   69    Section 8.7  

Waivers; Amendment

   69    Section 8.8  

Entire Agreement

   70    Section 8.9  

Severability

   70    Section 8.10  

Counterparts

   70    Section 8.11  

Headings

   70    Section 8.12  

Right of Setoff

   70    Section 8.13  

Jurisdiction; Consent to Service of Process

   70    Section 8.14  

Waiver of Jury Trial

   71    Section 8.15  

Conversion of Currencies

   71    Section 8.16  

Guaranty

   72    Section 8.17  

European Monetary Union

   74    Section 8.18  

Confidentiality

   74    Section 8.19  

USA PATRIOT Act

   75

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    IPO Costs, Expenses and Charges Schedule 2.1    Commitments
Schedule 5.10    Existing Liens Schedule 5.14    Existing Transactions with
Affiliates

EXHIBITS

 

Exhibit A    Form of Borrowing Request Exhibit B    Form of Assignment and
Acceptance Exhibit C    Form of Opinion of Company’s Counsel Exhibit D    Form
of Borrowing Subsidiary Agreement Exhibit E    Form of Borrowing Subsidiary
Termination Exhibit F    Form of Subsidiary Guarantee

 

iv



--------------------------------------------------------------------------------

THREE YEAR REVOLVING CREDIT FACILITY AGREEMENT (the “Agreement”) dated as of
February 17, 2009, among MEAD JOHNSON NUTRITION COMPANY, a Delaware corporation
(“Holdings”), MEAD JOHNSON & COMPANY, a Delaware corporation (the “Company”),
the BORROWING SUBSIDIARIES (as defined herein), the lenders listed in
Schedule 2.1 (the “Lenders”), BANK OF AMERICA, N.A, CREDIT SUISSE and MORGAN
STANLEY BANK, as Co-Documentation Agents, BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY, ROYAL BANK OF CANADA and UBS SECURITIES LLC, as Senior Managing Agents,
CITIBANK, N.A., as Syndication Agent, and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a standby revolving credit
basis and to enable Letters of Credit (such term and each other capitalized term
used but not defined elsewhere herein having the meaning assigned to it in
Article I) to be issued for the account of the Company and the applicable
Borrowing Subsidiaries on and after the date hereof and at any time and from
time to time prior to the Maturity Date in a principal amount not in excess of
$410,000,000. The proceeds of such borrowings are to be used for working capital
and other general corporate purposes of Holdings and its subsidiaries (other
than funding hostile acquisitions), including commercial paper backup and
repurchase of shares. The Lenders are willing to extend such credit on the terms
and subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate. Only Loans denominated in
Dollars shall have an ABR pricing option.

“Adjustment Date” shall have the meaning set forth in the definition of
“Applicable Rate.”

“Administrative Agent” shall have the meaning given in the first paragraph
hereof.

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.11(b).

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 8.4(e) in form acceptable to the
Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) 1/2 of one percent
above the Federal Funds Effective Rate and (c) the LIBO Rate for a Eurocurrency
Loan denominated in Dollars with a one-month Interest period commencing on such
day plus 1%. If for any reason JPMCB shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate specified in clause (b) of the first sentence of
this definition, for any reason, including the inability or failure of JPMCB to
obtain sufficient quotations in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the first sentence
of this definition until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate shall be effective on the
effective date of any change in such rate.

“Alternative Currency” shall mean at any time, Euro, Sterling and, if agreed to
by each Lender, any currency (other than Dollars) that is readily available,
freely traded and convertible into Dollars in the London market and as to which
a Dollar Equivalent can be calculated.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
in the case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the aggregate principal amount of the
Revolving Credit Exposure represented by the aggregate outstanding principal
amount of such Lender’s Revolving Credit Exposure.

“Applicable Rate” shall mean initially 2.30% per annum in the case of
Eurocurrency Loans; 1.30% per annum in the case of ABR Loans; and 0.20% per
annum in the case of the Facility Fee; provided that on and after the first
Adjustment Date, the Applicable Rate will be determined pursuant to the
following pricing grid (the “Pricing Grid”):

 

Consolidated Leverage Ratio

   Applicable Rate for
Eurocurrency Loans   Applicable Rate for
ABR Loans   Facility Fee

³2.75x

   2.65%   1.65%   0.35%

<2.75 and ³1.5x

   2.30%   1.30%   0.20%

<1.5x

   2.125%   1.125%   0.125%

For the purposes of the Pricing Grid, changes in the Applicable Rate resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.3 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.3, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set

 

2



--------------------------------------------------------------------------------

forth in each column of the Pricing Grid shall apply. Each determination of the
Consolidated Leverage Ratio pursuant to the Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 5.13(a).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee in the form of Exhibit B.

“Assuming Lender” shall have the meaning assigned to such term in
Section 2.4(b).

“Assumption Agreement” shall have the meaning assigned to such term in
Section 2.4(b)(ii).

“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“BMS” shall mean Bristol-Myers Squibb Company, a Delaware corporation.

“BMS Intercompany Debt” shall mean (a) the Floating Rate Note Due 2014 dated
February 17, 2009 issued by the Company to E.R. Squibb & Sons, L.L.C. in the
principal amount of $744,246,256, (b) the Fixed Rate Note Due 2016 dated
February 17, 2009 issued by the Company to E.R. Squibb & Sons, L.L.C. in the
principal amount of $500,000,000 and (c) the Fixed Rate Note Due 2019 dated
February 17, 2009 issued by the Company to E.R. Squibb & Sons, L.L.C. in the
principal amount of $500,000,000.

“Borrower” shall mean (i) the Company or any Borrowing Subsidiary, or (ii) upon
satisfaction of the conditions set forth in Section 5.17, Holdings or any
Borrowing Subsidiary.

“Borrower Obligations” shall mean the due and punctual payment of (i) the
principal of and interest on any Loans made by the Lenders, the Swingline Lender
or any of them to the Borrowers or any of them pursuant to this Agreement, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including
reimbursement obligations, fees, costs, expenses and indemnities (including the
obligations described in Section 2.19) of the Borrowers to the Administrative
Agent and the Lenders (or, in the case of Hedge Agreements and Specified Cash
Management Agreements, any Affiliate of any Lender) under this Agreement, the
other Loan Documents, any Hedge Agreement and any Specified Cash Management
Agreement.

“Borrowing” shall mean (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period and a single Currency are in effect or (b) a Swingline
Loan or group of Swingline Loans of the same Type made on the same date.

“Borrowing Request” shall mean a request by the Company for a Revolving
Borrowing in accordance with Section 2.3.

 

3



--------------------------------------------------------------------------------

“Borrowing Subsidiary” shall mean any Subsidiary of Holdings designated as a
Borrowing Subsidiary by Holdings pursuant to Section 2.19.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit D.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit E.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude (i) any day on
which banks are not open for dealings in dollar deposits or in the applicable
Alternative Currency in the London interbank market, (ii) in the case of a
Eurocurrency Loan denominated in Euros, any day on which the TARGET payment
system is not open for settlement of payment in Euros or (iii) in the case of a
Eurocurrency Loan denominated in an Alternative Currency other than Sterling or
Euro, any day on which banks are not open for dealings in such Alternative
Currency in the city which is the principal financial center of the country of
issuance of the applicable Alternative Currency.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) BMS or its Subsidiaries or (ii) any employee or
director benefit plan or stock plan of Holdings or a Subsidiary or any trustee
or fiduciary with respect to any such plan when acting in that capacity or any
trust related to any such plan) shall have acquired beneficial ownership of
shares representing more than 20% of the combined voting power represented by
the outstanding Voting Shares of Holdings (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder), or (b) during any period of 12 consecutive
months, commencing before or after the date of this Agreement, individuals who
on the first day of such period were directors of Holdings (together with any
replacement or additional directors who were nominated or elected by a majority
of directors then in office) cease to constitute a majority of the board of
directors of Holdings.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation

 

4



--------------------------------------------------------------------------------

or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.14(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“China Services Agreement” shall mean the China Services Agreement, dated as of
February 10, 2009, between BMS and Holdings.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans, and/or to make or participate in Swingline Loans
and/or to issue or participate in Letters of Credit, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.18 or 8.4 or
(c) increased from time to time pursuant to Section 2.4. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Acceptance or Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $410,000,000.

“Company” shall have the meaning given in the first paragraph hereof.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated January 2009 which was furnished to the Lenders.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Debt (including the Loans), (c) depreciation and
amortization expense, (d) costs, expenses and charges related to the IPO and the
separation of the Mead Johnson Division from BMS not to exceed $31,000,000 in
2009, $22,000,000 in 2010 and $5,000,000 in 2011, as set forth on Schedule 1.1,
(e) amortization of intangibles (including goodwill) and organization costs and
(f) any extraordinary, unusual or non-recurring non-cash expenses or losses or
other non-cash charges (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business)
which Holdings reasonably believes will not result in a cash charge or payment,
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income and (ii) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for

 

5



--------------------------------------------------------------------------------

such period, gains on the sales of assets outside of the ordinary course of
business) and any other non-cash income, all as determined on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (A) if at any time during such
Reference Period Holdings or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (B) if during such Reference
Period Holdings or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (1) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (2) involves the payment of consideration by Holdings and its
Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to Holdings or any of its Subsidiaries in excess of
$25,000,000. Notwithstanding the foregoing, Consolidated EBITDA shall be deemed
to be (w) $177,300,000 for the fiscal quarter ended on or about December 31,
2007, (x) $219,800,000 for the fiscal quarter ended on or about March 31, 2008,
(y) $200,500,000 for the fiscal quarter ended on or about June 30, 2008 and
(z) $185,400,000 for the fiscal quarter ended on or about September 30, 2008.
Consolidated EBITDA for the fiscal quarter ending on or about January 1, 2009
and for the portion of the fiscal quarter ending on or about March 31, 2009
prior to the Effective Date shall be determined based on the financial results
of the Mead Johnson Division for such periods.

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. Notwithstanding the forgoing,
Consolidated Interest Expense shall be deemed to be (i) $26,000,000 for the
fiscal quarter ended on or about December 31, 2007, (ii) $26,000,000 for the
fiscal quarter ended on or about March 31, 2008, (iii) $26,000,000 for the
fiscal quarter ended on or about June 30, 2008, (iv) $26,000,000 for the fiscal
quarter ended on or about September 30, 2008, (v) $26,000,000 for the fiscal
quarter ended on or about December 31, 2008 and (vi) the pro rata portion of
$26,000,000 for the fiscal quarter beginning on or about January 1, 2009 until
the Effective Date.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded, without
duplication, (a) the income (or deficit) of any Person accrued prior to the date
it becomes a Subsidiary of Holdings

 

6



--------------------------------------------------------------------------------

or is merged into or consolidated with Holdings or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of Holdings)
in which Holdings or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by Holdings or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document or the BMS Intercompany Debt) applicable to such
Subsidiary.

“Consolidated Total Debt” shall mean, at any date, the aggregate amount of all
indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, plus, without duplication, the
aggregate amount of Guarantees by Holdings and its Subsidiaries of obligations
of other Persons (other than Holdings and its Subsidiaries) that would be
treated as indebtedness of such Persons determined on a consolidated basis in
accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” shall have the meaning given in Section 4.2.

“Credit Party” shall mean Holdings, any Borrower or any Subsidiary Guarantor.

“Currency” shall mean Dollars or any Alternative Currency.

“Debt” of any Person shall mean (i) all obligations represented by notes, bonds,
debentures or similar evidences of indebtedness; (ii) all indebtedness for
borrowed money or for the deferred purchase price of property or services other
than, in the case of any such deferred purchase price, on normal trade terms;
(iii) all rental obligations as lessee under leases which shall have been or
should be recorded as Capital Lease Obligations; (iv) all indebtedness of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property); (v) all
obligations, contingent or otherwise, of such Person as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements; (vi) the liquidation value of all preferred Capital Stock
of such Person which is redeemable at the option of the holder thereof or which
may become (by scheduled or mandatory redemption) due within one year of the
final Maturity Date; (vii) all Guarantees of such Person in respect of
obligations of the kind referred to in clauses (i) through (vi) above,
(viii) all obligations of the kind referred to in clauses (i) through
(vii) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by the applicable Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; and (ix) for the purposes of paragraph (f) of Article VI only, all
obligations in respect of Hedge Agreements. The Debt of any Person shall include
Debt of any other entity (including any

 

7



--------------------------------------------------------------------------------

partnership in which such Person is a general partner) to the extent such Person
is liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Company, the Administrative Agent, the Issuing Bank, the Swingline Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that the Administrative Agent shall provide
written notice to any Lender determined by the Administrative Agent to be a
Defaulting Lender hereunder (and the Administrative Agent shall provide a copy
of such determination to Holdings).

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent” shall mean on any date, with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent using the Exchange Rate in effect
for such Alternative Currency at approximately 11:00 a.m. London time on such
date; provided, however, that with respect to determining the amount of any Loan
that is being made, the Dollar Equivalent shall be determined on the date of the
relevant Borrowing Request that resulted in the making of such Loan. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

8



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 8.7).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States of America, or any
State thereof, and having total assets in excess of $10,000,000,000; (d) a
commercial bank organized under the laws of any other country that is a member
of the Organization for Economic Cooperation and Development or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Company, such approvals not to be
unreasonably withheld or delayed; provided that neither the Company nor any
Affiliate thereof shall be an Eligible Assignee.

“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including common law), regulations, enforceable
requirements, binding determinations, orders, decrees, judgments, injunctions,
permits, approvals, authorizations, licenses, permissions, written notices or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any hazardous substance or contaminant, to
preservation or reclamation of natural resources or to the management, release
or threatened release of any hazardous substance, contaminant, or noxious odor,
including the Hazardous Materials Transportation Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, the Clean Air
Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
and Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974, as
amended, any similar or implementing state law, all amendments of any of them,
and any regulations promulgated under any of them.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414 of the Code.

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the

 

9



--------------------------------------------------------------------------------

withdrawal of the Company or any of its ERISA Affiliates from a “single
employer” Plan during a plan year in which it was a “substantial employer”, both
of such terms as defined in Section 4001(a) of ERISA, or (iii) the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC or (v) any other event or condition which is
reasonably likely to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
(vi) the partial or complete withdrawal of Holdings or any ERISA Affiliate of
Holdings from a Multiemployer Plan as defined in Section 4001(a)(3) of ERISA.

“Euro” shall mean the lawful currency of the Participating Member States of the
European monetary union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean, with respect to any Alternative Currency on a
particular date, the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth on such date on the applicable Reuters World Currency
Page with respect to such Alternative Currency; provided, that the Company may
make a one time election, with the approval of the Administrative Agent (such
approval not to be unreasonably withheld), to use Bloomberg currency pages to
determine the Exchange Rate instead of Reuters currency pages. In the event that
such rate does not appear on the applicable Reuters World Currency Page, or
Bloomberg currency page, as the case may be, the Exchange Rate with respect to
such Alternative Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the Administrative Agent’s spot
rate of exchange in the London interbank market or other market where its
foreign currency exchange operations in respect of such Alternative Currency is
then being conducted, at or about 11:00 A.M., local time, at such date for the
purchase of Dollars with such Alternative Currency for delivery two Business
Days later; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Extension Letter” shall mean a letter from the Company requesting an extension
of the Maturity Date.

“Facility Fee” shall have the meaning set forth in Section 2.11(a).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as released on the next
succeeding Business Day by the

 

10



--------------------------------------------------------------------------------

Federal Reserve Bank of New York, or, if such rate is not so released for any
day which is a Business Day, the arithmetic average (rounded upwards to the next
1/100th of 1%), as determined by the Administrative Agent, of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer or treasurer of such corporation.

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Form S-1 Filing” shall mean the Form S-1 filed on December 18, 2008 by Holdings
with the SEC with respect to the IPO, as amended by Form S-1/A filed on
January 13, 2009, as amended by Form S-1/A filed on January 28, 2009, as amended
by Form S-1/A filed on February 5, 2009, as further amended from time to time in
accordance with Section 5.16.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of any nation, including the
United States of America, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” shall mean the collective reference to Holdings, the Company and the
Subsidiary Guarantors.

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including polychlorinated

 

11



--------------------------------------------------------------------------------

biphenyls (“PCBs”), asbestos or asbestos-containing material, and any substance,
waste or material regulated or that could reasonably be expected to result in
liability under Environmental and Safety Laws.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Holdings” shall have the meaning given in the first paragraph hereof.

“Increasing Lender” shall have the meaning given in Section 2.4(a).

“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” shall mean as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“IPO” shall mean the initial public offering of Class A common stock of Holdings
described in the Form S-1 Filing.

“Issuing Agent” shall mean JPMCB.

“Issuing Lender” shall mean JPMCB and each other Lender which agrees to issue
Letters of Credit, in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.22.

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and its successors.

 

12



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” shall mean, with respect to any Issuing Lender, the maximum
drawable amount and unreimbursed LC Disbursements in respect of Letters of
Credit issued by such Issuing Lender, as agreed to by the Company and such
Issuing Lender from time to time.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance or an
Assumption Agreement.

“Letter of Credit” shall mean any letter of credit (including any Several Letter
of Credit) issued pursuant to Section 2.22.

“LIBO Rate” shall mean:

(a) With respect to any Eurocurrency Borrowing for any Interest Period, (i) the
British Bankers Association Interest Settlement Rate appearing on the
appropriate Telerate screen (with respect to deposits in Dollars, Sterling or
the applicable Alternative Currency (other than Euros)) (“BBA LIBO”) or (ii) on
the applicable page of the Telerate Service sponsored by the Banking Federation
of the European Union and the Financial Markets Association (with respect to
deposits in Euros) (or in either case on any successor or substitute page of
either such service, or any successor to or substitute for either such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars, Euros or the applicable Alternative Currency, as applicable, in the
London interbank market) (A) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Dollars or the applicable Alternative Currency with a maturity
comparable to such Interest Period or (B) for Sterling, on the Business Day
commencing such Interest Period, as the rate of deposit comparable to such
Interest Period. In the event that any such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered deposits
in the applicable Currency at or about 11:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurocurrency and foreign currency and exchange
operations are then being conducted for such Currency for delivery on the first
day of such Interest Period for the number of days comprised therein.

 

13



--------------------------------------------------------------------------------

(b) For any interest rate calculation with respect to an ABR Loan, the rate per
annum equal to (i) BBA LIBO at approximately 11:00 a.m., London time on the date
of determination (provided that if such day is not a Business Day, the next
preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or converted by JPMCB and with a term equal to
one month would be offered by JPMCB’s London branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, each Subsidiary Guarantee and each promissory
note held by a Lender pursuant to Section 2.9(e).

“Loans” shall mean the loans made by the Lenders or the Swingline Lender to the
Borrowers pursuant to this Agreement.

“Local Time” shall mean with respect to (i) fundings, payments and prepayments
in Dollars, New York City time, and (ii) fundings, payments and prepayments in
any Alternative Currency, London, England time.

“Margin Regulations” shall mean Regulations T, U and X of the Board of Governors
of the Federal Reserve System of the United States of America as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of Holdings and its consolidated
Subsidiaries, taken as a whole.

“Maturity Date” shall mean February 17, 2012, subject to extension pursuant to
Section 2.5.

“Mead Johnson Division” shall have the meaning given in Section 3.5(b).

“Negotiated Rate” shall have the meaning given in Section 2.21(a).

“Negotiated Rate Swingline Loans” shall mean Swingline Loans bearing interest at
a Negotiated Rate.

“Original Guarantors” shall mean Holdings and, with respect to the obligations
of any Borrowing Subsidiary (and, in the circumstances described in
Section 5.17, of Holdings), the Company.

 

14



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum in an
amount approximately equal to the Administrative Agent’s overdraft cost charged
by its correspondent bank.

“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Subsidiary Debt” shall mean (i) Debt of any Subsidiary under any Loan
Document, (ii) Debt of any Subsidiary to any Credit Party, (iii) Guarantees by
the Company of any Debt of any Subsidiary, (iv) Debt consisting of BMS
Intercompany Debt or Refinancing Debt and any Guarantee thereof, (v) the
Promissory Note dated January 31, 2009 issued by Mead Johnson Nutrition
Venezuela S.C.A. to Bristol-Myers de Venezuela S.C.A., in the principal amount
of Bs.F. 12,370,550 and (vi) unsecured trade accounts payable and other
unsecured current Debt incurred in the ordinary course of business and not more
than 120 days past due (but excluding any Debt for borrowed money).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan as defined in Section 4001(a)(3) of ERISA), subject to the provisions of
Title IV of ERISA or Section 412 of the Code that is maintained for current or
former employees, or any beneficiary thereof, of the Company or any ERISA
Affiliate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors).

“Refinancing Debt” shall have the meaning given such term in Section 5.17.

“Register” shall have the meaning given such term in Section 8.4(d).

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

“Response Date” shall have the meaning given such term in Section 2.5(a).

“Restricted Payment” shall have the meaning given such term in Section 5.18.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent equal to the sum of (a) the aggregate outstanding
principal amount of such Lender’s Revolving Loans at such time, (b) such
Lender’s Applicable Percentage of the aggregate unpaid principal amount of all
Swingline Loans at such time and (c) such Lender’s LC Exposure.

 

15



--------------------------------------------------------------------------------

“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which Holdings or any Subsidiary leases any property that has been
or is to be sold or transferred by Holdings or the Subsidiary to such Person.

“SEC” shall mean the Securities and Exchange Commission.

“Separation Agreements” shall mean (i) the China Services Agreement, (ii) the
Separation Agreement, dated as of January 31, 2009, among BMS, Holdings and MJN
Restructuring Holdco, Inc., (iii) the Transitional Services Agreement, dated as
of January 31, 2009, between BMS and Holdings, and (iv) the Tax Matters
Agreement, dated as of January 31, 2009, between BMS and MJN Restructuring
Holdco, Inc.

“Several Letter of Credit” shall have the meaning given in Section 2.22(i).

“Solvent” when used with respect to any Person, shall mean that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of such insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed, secured
or unsecured.

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary, purchasing card, overdraft or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between Holdings or any Subsidiary and any Lender or
Affiliate thereof.

“Sterling” shall mean the lawful currency of the United Kingdom.

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.11 and 5.14 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (ii) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such

 

16



--------------------------------------------------------------------------------

financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held.

“Subsidiary” shall mean a subsidiary of Holdings.

“Subsidiary Guarantee” shall mean the Guarantee of the Borrower Obligations
substantially in the form of Exhibit F.

“Subsidiary Guarantor” shall mean each Subsidiary of Holdings which is required
to enter into the Subsidiary Guarantee pursuant to Section 5.17, if any.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Lender at any time shall mean its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.21.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all liabilities with respect thereto.

“Transactions” means the consummation of the IPO and related transactions, the
execution and delivery by the Credit Parties of the Loan Documents, (or, in the
case of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), the
performance by the Credit Parties of the Loan Documents, the borrowing of the
Loans and the use of the proceeds thereof.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
an interest rate determined by the Company at the time so long as such interest
rate is customary for leases of such type.

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

 

17



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

Section 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”).

Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision shall have been amended in accordance herewith.

ARTICLE II

THE CREDITS

Section 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and any Borrowing
Subsidiary from time to time during the Availability Period in Dollars,
Sterling, Euros or any other Alternative

 

18



--------------------------------------------------------------------------------

Currency in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company and each applicable Borrowing Subsidiary may borrow, prepay and reborrow
Revolving Loans.

Section 2.2 Loans and Borrowings. i) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(a) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans (which shall be denominated in Dollars) or Eurocurrency
Loans as the Company (on its own behalf or on behalf of any other applicable
Borrower) may request in accordance herewith. Each Lender at its option may make
any Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of any Borrower to repay such Loan in accordance with
the terms of this Agreement.

(b) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate Dollar Equivalent amount of at least
$10,000,000 and shall be an integral multiple of 1,000,000 units of the
applicable Currency. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. ABR Loans shall be denominated only in
Dollars. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurocurrency Revolving Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, the Company (on its
own behalf or on behalf of any other Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

(d) Each Lender may, at its option, make any Loan available to any Subsidiary
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of such Subsidiary Borrower to repay such Loan in accordance with
the terms of this Agreement.

Section 2.3 Requests for Revolving Borrowings. To request a Revolving Borrowing,
the Company (on its own behalf or on behalf of any other applicable Borrower)
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 10:30 a.m., Local Time three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City

 

19



--------------------------------------------------------------------------------

time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
of Exhibit A. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, (A) the Currency of the requested
Borrowing and (B) the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

(v) the location and number of the account of the Borrowers to which funds are
to be disbursed, which shall comply with the requirements of Section 2.6; and

(vi) the applicable Borrower.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no election as to
the Currency of the Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be denominated in Dollars. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the Company
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.4 Increase in the Commitments. ii) The Company may, at any time but in
any event not more than once in any calendar quarter, by means of a letter to
the Administrative Agent, request that the aggregate Commitments be increased (a
“Commitment Increase”) as of the date specified in such letter (the “Increase
Date”) by (i) increasing the Commitment of one or more Lenders that have agreed
to such increase (an “Increasing Lender”) (it being understood that no Lender
shall have any obligation to increase its Commitment pursuant to this
Section 2.4) and/or (ii) adding one or more Eligible Assignees as a party hereto
with a Commitment in an amount agreed to by such Eligible Assignee; provided
that (A) in no event shall the aggregate amount of the aggregate Commitments
exceed $500,000,000 and (B) the Commitment of each such Eligible Assignee shall
be in an amount of $10,000,000 or more.

iii) On each Increase Date, (x) each Eligible Assignee that has agreed to
participate in the requested Commitment Increase in accordance with
Section 2.4(a) (each, an “Assuming Lender”) shall become a Lender party to this
Agreement with a Commitment in the amount set forth in its Assumption Agreement,
(y) the Commitment of each Increasing Lender for such requested Commitment
Increase shall be increased by the amount set forth in its confirmation as
provided in clause (b)(ii)(C) below, and (z) participating interests in then

 

20



--------------------------------------------------------------------------------

outstanding Letters of Credit shall be reallocated to reflect the respective
Applicable Percentages of the Lenders from time to time, and payments in respect
of Letters of Credit shall be adjusted to reflect such participating interests;
provided that:

(i) on such Increase Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of Holdings, dated such Increase Date, stating that: (A) the
representations and warranties contained in Article 3 (except for any such
representation and warranty that by its terms refers to a date prior to such
Increase Date but including the representations and warranties set forth in
Sections 3.5(c) and 3.6(a)) are correct on and as of such Increase Date, before
and after giving effect to the Commitment Increase, as though made on and as of
such Increase Date, (B) no Material Adverse Change has occurred since the date
of the financial statements most-recently delivered pursuant to Section 5.3(a),
and (C) no event has occurred and is continuing, or would result from the
Commitment Increase, that constitutes a Default;

(ii) on or before such Increase Date, the Administrative Agent shall have
received the following, each dated such Increase Date: (A) such approvals or
documents as the Administrative Agent may reasonably request in connection with
such Commitment Increase; (B) an assumption agreement from each Assuming Lender,
if any, in form and substance satisfactory to the Company and the Administrative
Agent (each an “Assumption Agreement”), duly executed by such Eligible Assignee,
the Administrative Agent and the Company; (C) written confirmation from each
Increasing Lender of the amount of the increase in its Commitment; and
(D) customary legal opinions.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.4(b), the Administrative Agent
shall notify the Lenders (including each Assuming Lender) and the Company of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its applicable lending office
to the Administrative Agent, in same day funds, an aggregate amount to be
distributed to the other Lenders for the account of their respective applicable
lending offices such that the aggregate amount of the outstanding Loans owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Loans then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase). The Credit Parties acknowledge
that, in order to maintain Loans in accordance with each Lender’s ratable share
thereof, a reallocation of the Commitments as a result of a non-pro-rata
increase in the aggregate Commitments may require prepayment of all or portions
of certain Loans on the date of such increase. Fees and interest shall be paid
to reflect any such Commitment Increase.

 

21



--------------------------------------------------------------------------------

Section 2.5 Extension of Maturity Date.

(a) The Company may, by sending an Extension Letter to the Administrative Agent
(in which case the Administrative Agent shall promptly deliver a copy to each of
the Lenders), during the period of not less than 30 days and not more than
60 days prior to any anniversary of the Effective Date, request that the Lenders
extend the Maturity Date at the time in effect to the first anniversary of the
Maturity Date then in effect. Each Lender, acting in its sole discretion, shall,
by notice to the Administrative Agent given not later than the date that is the
20th day after the date of the Extension Letter, or if such day is not a
Business Day, the immediately following Business Day (the “Response Date”)
advise the Administrative Agent in writing whether or not such Lender agrees to
such extension (each Lender that so advises the Administrative Agent that it
will not extend the Maturity Date, being referred to herein as a “Non-extending
Lender”); provided that any Lender that does not advise the Administrative Agent
by the Response Date shall be deemed to be a Non-extending Lender. The election
of any Lender to agree to such extension shall not obligate any other Lender to
agree.

(b) (i) If Lenders holding Commitments that aggregate more than 50% of the total
Commitments on the Response Date shall not have agreed to extend the Maturity
Date, then the Maturity Date shall not be so extended and the outstanding
principal balance of all Loans and other amounts payable hereunder shall be
payable on such Maturity Date.

(ii) If (and only if) Lenders holding Commitments that aggregate at least 50% of
the total Commitments on the Response Date shall have agreed to extend the
Maturity Date, then the Maturity Date applicable to the Lenders that shall so
have agreed shall be the first anniversary of the current Maturity Date (subject
to satisfaction of the conditions set forth in the last sentence of
Section 2.5(c)). In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Maturity Date in effect prior to
such extension, all Loans and other amounts payable hereunder to such
Non-extending Lenders shall become due and payable on such Maturity Date and the
total Commitment of the Lenders hereunder shall be reduced by the Commitments of
the Non-extending Lenders so terminated on such Maturity Date.

(c) In the event that the conditions of clause (ii) of paragraph (b) above have
been satisfied, the Company shall have the right on or before the Maturity Date
in effect prior to the requested extension, at its own expense, to require any
Non-extending Lender to transfer and assign without recourse (except as to title
and the absence of Liens created by it) (in accordance with and subject to the
restrictions contained in Section 8.4) all its interests, rights and obligations
under this Agreement to one or more banks or other financial institutions
identified to the Non-extending Lender, which may include any Lender (each an
“Additional Commitment Lender”), provided that (x) such Additional Commitment
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent and the Company (such approvals not to be unreasonably
withheld), (y) such assignment shall become effective as of a date specified by
the Company (which shall not be later than the Maturity Date in effect prior to
the requested extension) and (z) the Additional Commitment Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Notwithstanding the foregoing, no extension of the
Maturity Date shall become effective unless on the Response Date the conditions
set forth in paragraphs (a) and (b) of Section 4.2 (including the correctness of
the

 

22



--------------------------------------------------------------------------------

representations and warranties set forth in Sections 3.5(c) and 3.6(a)) shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to the Response Date) and the Administrative Agent shall have
received a certificate to that effect dated the Response Date and executed by a
Financial Officer of the Company.

Section 2.6 Funding of Borrowings. iv) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Dollars, to the account of the
Administrative Agent or an Affiliate thereof most recently designated by it for
such purpose by notice to the Lenders, by 2:00 p.m., New York time or (ii) in
the case of any Alternative Currency, to the account of the Administrative Agent
or an Affiliate thereof most recently designated by it for such purpose by
notice to the Lenders, by 12:00 p.m., London time. The Administrative Agent will
make the proceeds of such Loans available to such Borrower by promptly crediting
the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent in New York City (or, in the case of
any Loan with respect to which such Borrower shall have requested funding in an
Alternative Currency, to such account in such jurisdiction as such Borrower
shall have designated in the applicable Borrowing Request).

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the applicable Overnight Rate from
time to time in effect or (ii) in the case of such Borrower, the interest rate
on the applicable Borrowing; provided that no repayment by such Borrower
pursuant to this sentence shall be deemed to be a prepayment for purposes of
Section 2.15. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.7 Interest Elections. v) Each Revolving Borrowing initially shall be
of the Type and in the Currency specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Company (on its
own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing (if denominated in Dollars) to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods or Currencies therefor, all as provided in this Section. Eurocurrency
Loans denominated in Alternative Currencies may not be converted to Loans of a
different Type. The Company (on its own behalf or on behalf of any other
Borrower) may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

23



--------------------------------------------------------------------------------

(a) To make an election pursuant to this Section, the Company (on its own behalf
or on behalf of any other Borrower) shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.3 if the Company (on its own behalf or on behalf of any
other Borrower) were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.

(b) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, (A) the Currency of
the resulting Borrowing and (B) the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify (x) an Interest Period, then the Company (on its own behalf or on
behalf of any other Borrower) shall be deemed to have selected an Interest
Period of one month’s duration or (y) a Currency, then the Company (on its own
behalf or on behalf of any other Borrowing Subsidiary) shall be deemed to have
selected a Borrowing denominated in Dollars (in the case of an initial
Eurocurrency Borrowing) or the same Currency as the Eurocurrency Borrowing being
continued.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(d) If the Company (on its own behalf or on behalf of any other Borrower) fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing (i) if denominated in Dollars shall be converted to an ABR
Borrowing and (ii) if denominated in an Alternative Currency shall be converted
to a one month Interest Period denominated in the same Currency as the
Eurocurrency Borrowing being continued. Notwithstanding any contrary provision
hereof, if an

 

24



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

Section 2.8 Termination and Reduction of Commitments. vi) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(a) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(b) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.9 Repayment of Loans; Evidence of Debt. vii) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of its Revolving Loans on the
Maturity Date.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain a Register pursuant to subsection
8.4(d), and an account for each Lender in which it shall record (i) the amount
of each Loan made hereunder and any promissory note evidencing such Loan, the
Class, Type and Currency thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

25



--------------------------------------------------------------------------------

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (b) and (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its assigns).

Section 2.10 Prepayment of Loans. viii) The applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(a) The Company (on its own behalf or on behalf of any other Borrower) shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 10:00 a.m., Local Time three Business Days before the date of
prepayment and (ii) in the case of prepayment of an ABR Revolving Borrowing
(including Swingline Loans), not later than 10:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.8, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.8. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12. If a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Company
shall also pay any amounts owing pursuant to Section 2.15.

Section 2.11 Fees. ix) The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee (“Facility Fee”) in Dollars which
shall accrue at the Applicable Rate for Facility Fee on the average daily amount
of the Commitment of such Lender (whether used or unused) (other than with
respect to a Defaulting Lender as provided in Section 2.23(a)) during the period
from and including the date hereof to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such Facility
Fee shall continue to accrue

 

26



--------------------------------------------------------------------------------

on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any Facility Fee accruing after the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(a) The Company agrees to pay to the Administrative Agent, for its own account,
the administrative, auction and other fees separately agreed upon between the
Company and the Administrative Agent (collectively, the “Administrative Fees”).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender (including the Issuing Lender) a participation fee with respect to
its participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate applicable to interest on Eurocurrency Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Lender (including each
Lender in the case of a Several Letter of Credit) a fronting fee, which shall
accrue at the rate of 0.25% (or such other rate as may be agreed to by the
Company and the applicable Issuing Lender) per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by such Issuing
Lender during the period from and including the Effective Date to but excluding
the date on which there ceases to be any LC Exposure, as well as such Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees shall be payable on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Lender pursuant to this paragraph shall be payable
promptly after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and utilization fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

Section 2.12 Interest. x) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Loans.

(a) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Loans.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at a
time when the Alternate Base Rate is based on clause (a) of the first sentence
of the definition of Alternate Base Rate and (ii) interest for Loans in
Alternative Currencies denominated in Sterling shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent shall have determined (which determination shall be
made in good faith and shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company (on its
own behalf or on behalf of the applicable Borrower) and the Lenders by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made in Dollars as an ABR Borrowing; provided that (A) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted and (B) if the circumstances giving rise
to such notice affect only one Currency, then Borrowings in other Currencies
shall be permitted.

 

28



--------------------------------------------------------------------------------

Section 2.14 Increased Costs. xi) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or issuing or participating in Letters of
Credit by an amount deemed by such Lender to be material or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made or participated in by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section, and setting forth in reasonable detail the manner in which
such amount or amounts shall have been determined, shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

29



--------------------------------------------------------------------------------

(e) If the cost to any Lender of making or maintaining any Loan to a Borrowing
Subsidiary incorporated or organized in a jurisdiction other than the United
States of America or any state thereof is increased (or the amount of any sum
received or receivable by any Lender or its lending office is reduced) by an
amount deemed by such Lender to be material, by reason of the fact that such
Borrowing Subsidiary is incorporated or organized in a jurisdiction outside of
the United States of America, such Borrowing Subsidiary shall indemnify such
Lender for such increased cost or reduction within fifteen (15) days after
demand by such Lender (with a copy to the Administrative Agent), which such
Lender shall make within sixty (60) days from the day such Lender has notice of
such increased cost or reduction; provided, however, this Section 2.14(e) shall
not apply to Taxes which are governed by Section 2.16.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by any Borrower pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the out-of-pocket loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
present value of the excess, if any, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, refinanced or not borrowed (assumed to be the LIBO
Rate applicable thereto) for the period from the date of such payment,
prepayment, refinancing or failure to borrow or refinance to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow or
refinance the Interest Period for such Loan which would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in reemploying the funds
so paid, prepaid or not borrowed or refinanced for such period or Interest
Period, as the case may be. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
shall have been determined shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error. Such Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

Section 2.16 Taxes. xii) Any and all payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Document or with respect
to any Letter of Credit by a Borrower or on behalf of any Borrower shall be made
free and clear of and without deduction for any and all current or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (i) net income taxes and franchise taxes (imposed in
lieu of net income taxes) imposed on the Administrative Agent or any Lender (or
participant) as a result of a present or former connection between the
Administrative Agent or such Lender (or participant) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than as a result of entering into this
Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) and (ii) any taxes that are
attributable solely to the failure of any

 

30



--------------------------------------------------------------------------------

Non-U.S. Lender (as defined in Section 2.16(g) below) to comply with
Section 2.16 (g) or 2.16(h) (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Non-Excluded Taxes”). If the relevant Borrower shall be required to deduct any
Non-Excluded Taxes or Other Taxes (as defined below) from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent, (i) the sum
payable shall be increased by the amount (an “Additional Amount”) necessary so
that after making all required deductions (including deductions applicable to
Additional Amounts payable under this Section 2.16) such Lender or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the relevant
Borrower shall make such deductions and (iii) the relevant Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(a) In addition, the relevant Borrower (or the Company or a Guarantor, as
guarantor, as applicable) shall pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp, intangibles or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement or any other
Loan Document (“Other Taxes”).

(b) The relevant Borrower (or the Company or Guarantor, as guarantor, as
applicable) shall indemnify each Lender (or participant) and the Administrative
Agent for the full amount of Non-Excluded Taxes and Other Taxes paid by such
Lender (or participant) or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared by a Lender, or the Administrative Agent
on its behalf and setting forth in reasonable detail the manner in which such
amount shall have been determined, absent manifest error, shall be final,
conclusive and binding for all purposes. Such indemnification shall be made
within 30 days after the date the Lender or the Administrative Agent, as the
case may be, makes written demand therefor, which written demand shall be made
within 60 days of the date such Lender or the Administrative Agent receives
written demand for payment of such Taxes or Other Taxes from the relevant
Governmental Authority.

(c) If a Lender (or participant) or the Administrative Agent receives a refund
in respect of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by the relevant Borrower or with respect to which the relevant
Borrower has paid Additional Amounts pursuant to this Section 2.16, it shall
within 30 days from the date of such receipt pay over such refund to the
relevant Borrower (but only to the extent of indemnity payments made, or
Additional Amounts paid, by the relevant Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender (or participant) or the Administrative
Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
relevant Borrower, upon the request of such Lender (or participant) or the
Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower (plus penalties, interest or other charges) to such Lender (or
participant) or the Administrative Agent in the event such Lender (or
participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

 

31



--------------------------------------------------------------------------------

(d) As soon as practicable after the date of any payment of Non-Excluded Taxes
or Other Taxes by the relevant Borrower to the relevant Governmental Authority,
the relevant Borrower will deliver to the Administrative Agent, at its address
referred to in Section 8.1, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.16 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender (or participant) that is not a United States Person as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either United States Internal
Revenue Service Form W-8BEN or W-8ECI (or successor forms), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W8-BEN, or any subsequent or substitute versions thereof or
successors thereto (and a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c)(3)(A) of the Code, is not a
10 percent shareholder (within the meaning of Section 881(c)(3)(B) of the Code)
of the Company and is not a controlled foreign corporation related to the
Company (within the meaning of Section 881(c)(3)(C) of the Code)), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Company under this Agreement. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a participant, on or before the date such participant becomes a
participant hereunder) and on or before the date, if any, such Non-U.S. Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Notwithstanding any other provision of this
Section 2.16(g), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.16(g) that such Non-U.S. Lender is not legally able
to deliver.

(g) A Lender (or participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which a
Borrowing Subsidiary is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowing Subsidiary (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrowing
Subsidiary, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender (or participant).

 

32



--------------------------------------------------------------------------------

(h) The relevant Borrower shall not be required to indemnify any Lender, or to
pay any Additional Amounts to any Lender, in respect of any withholding tax
pursuant to paragraph (a) or (c) above to the extent that the obligation to
withhold amounts with respect to such withholding tax was in effect and would
apply to amounts payable to such Lender on the date such Lender became a party
to this Agreement (or, in the case of a participant, on the date such
participant became a participant hereunder) or, with respect to payments to a
New Lending Office, the date such Non-U.S. Lender designated such New Lending
Office with respect to a Loan, provided, however, that this paragraph (i) shall
not apply to any Lender (or participant) if (A) in the judgment of such Lender
(or participant), the Lender (or participant) was unable, using reasonable
efforts, to reduce or eliminate any Additional Amount in respect of any
withholding tax payable by the relevant Borrower by filing any certificate or
document requested by the Company (consistent with legal and regulatory
restrictions), designating a different lending office for funding or booking its
Loans hereunder or assigning its rights and obligations hereunder to another of
its offices, branches or affiliates; provided, that to the extent that the
Lender has so acted and reduced to the extent possible but not eliminated such
Additional Amount in respect of any withholding tax, paragraph (i) shall not
apply solely to the extent of such reduced Additional Amount in respect of any
withholding tax payable by the relevant Borrower pursuant to this Section 2.16
or (B) the assignment, participation, transfer or designation of a New Lending
Office was made at the request of the relevant Borrower; and provided further,
however, that this paragraph (i) shall not apply to the extent the indemnity
payment or Additional Amounts any Lender (or participant) would be entitled to
receive (without regard to this paragraph (i)) do not exceed the indemnity
payment or Additional Amounts that the Lender (or participant) making the
assignment, participation, transfer or designation of such New Lending Office
would have been entitled to receive in the absence of such assignment,
participation, transfer or designation. Notwithstanding anything herein to the
contrary, each Lender shall remain subject to the obligations under
Section 2.18.

(i) Nothing contained in this Section 2.16 shall require any Lender (or
participant) or the Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. xiii)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 3:00 p.m., local time at the place of
payment, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, or such other location as the Administrative
Agent shall designate from time to time, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 8.5 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars or, in the case of principal of and interest
on any Loan

 

33



--------------------------------------------------------------------------------

denominated in an Alternative Currency, the applicable Alternative Currency, as
the case may be. Except as provided in clause (c) below, each payment or
prepayment of principal or payment of interest in respect of a Borrowing of
Revolving Loans shall be allocated ratably among the parties entitled thereto.

(a) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal (including reimbursement of LC
Disbursements) then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or in respect of its interest in any Letters of Credit
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and accrued interest thereon or its
interest in Letters of Credit than the proportion received by any other Lender
participating in such Revolving Loan or Letters of Credit, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and Letters of Credit of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
Letters of Credit; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate in effect from time
to time.

 

34



--------------------------------------------------------------------------------

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.18 Mitigation Obligations; Replacement of Lenders. xiv) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to file any certificate or document requested by the Company
(consistent with legal and regulatory restrictions), to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing, designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.

(a) If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Defaulting Lender, or (iv) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders (with the percentage in such definition being
deemed to be 66 2/3% for this purpose) has been obtained), then Holdings may,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 8.4, it being agreed the assigning Lender
shall be deemed to have consented to an Assignment and Acceptance and shall not
be required to execute an Assignment and Acceptance), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided that (A) Holdings shall have received the prior written
consent of the Administrative Agent which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or each applicable
Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) in the case of an
assignment pursuant to clause (iv) above, no Default or Event of Default shall
have occurred and be continuing and (E) the Administrative Agent shall have
received a processing and recordation fee of $3,500 with respect to each such
assignment to a Person which is not then a Lender.

Section 2.19 Borrowing Subsidiaries. Holdings may designate any Wholly Owned
Subsidiary of Holdings as a Borrowing Subsidiary upon ten Business Days notice
to the Administrative Agent and the Lenders (such notice to include the name,
primary business address and tax identification number of such proposed
Borrowing Subsidiary). Upon proper

 

35



--------------------------------------------------------------------------------

notice and the receipt by the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such a Wholly Owned Subsidiary and Holdings, such Wholly
Owned Subsidiary shall be a Borrowing Subsidiary and a party to this Agreement.
A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at such time as
no Loans, fees or other amounts due in connection therewith pursuant to the
terms hereof shall be outstanding to such Subsidiary and such Subsidiary and
Holdings shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination.

Section 2.20 Prepayments Required Due to Currency Fluctuation.

(a) Not later than 1:00 P.M., New York City time, on the last Business Day of
each fiscal quarter or at such other time as is reasonably determined by the
Administrative Agent (the “Calculation Time”), the Administrative Agent shall
determine the Dollar Equivalent of the aggregate Revolving Credit Exposures as
of such date.

(b) If at the Calculation Time, the Dollar Equivalent of the aggregate Revolving
Credit Exposure exceeds the aggregate Commitments by 5% or more, then within
five Business Days after notice thereof to the Company from the Administrative
Agent, the Company shall (or cause any Borrowing Subsidiary to) prepay Loans in
an aggregate principal amount at least equal to such excess. Nothing set forth
in this Section 2.20(b) shall be construed to require the Administrative Agent
to calculate compliance under this Section 2.20(b) other than at the times set
forth in Section 2.20(a).

Section 2.21 Swingline. xv) (i) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars under the
Commitments to the Borrower or any Borrowing Subsidiary from time to time on any
Business Day during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (A) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (B) the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company or any Borrowing Subsidiary may
borrow, prepay and reborrow Swingline Loans. Swingline Loans shall be in an
aggregate amount that is not less than $100,000. Swingline Loans shall be ABR
Loans or, subject to the next sentence, a Swingline Loan may bear interest at a
fixed or floating rate of interest (a “Negotiated Rate”) separately agreed by
the Company and the Swingline Lender. Notwithstanding any other provision of
this Agreement to the contrary (other than Section 2.21(a)(ii), which shall
apply to Negotiated Rate Swingline Loans), each Negotiated Rate Swingline Loan
shall be subject to such interest rate terms (including as to computation of the
applicable interest rate and rate basis, prepayment indemnities, increased cost
provisions and repayment) as may be agreed to by the Company and the Swingline
Lender, and such terms are incorporated in this Agreement. The Swingline Lender
shall have no obligation to agree to a Negotiated Rate or to make any Negotiated
Rate Swingline Loans.

(i) Each applicable Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of (A) the Maturity Date,
(B) the 15th day after such Swingline Loan is made and (C) the last day of a
fiscal quarter

 

36



--------------------------------------------------------------------------------

of the Swingline Lender; provided that, notwithstanding the forgoing, each
applicable Borrower and the Swingline Lender may agree on another date for
repayment for any Swingline Loan.

(b) To request a Swingline Loan, a Borrower or the Company (on behalf of any
Borrowing Subsidiary) shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 3:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from a Borrower or the Company
(on behalf of any Borrowing Subsidiary). The Swingline Lender shall make each
Swingline Loan available to such Borrower by means of a credit to the general
deposit account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.22, by remittance to the Issuing Lender) by 5:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf in accordance with this
Section), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Applicable Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the account of the Administrative
Agent or an affiliate thereof most recently designated by it for such purposes
by notice to the Lenders in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Company irrevocably
authorizes the Swingline Lender to charge the Company’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans.

(d) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.21(c), one of the events described in paragraph (g) or
(h) of Section 6 shall have occurred and be continuing with respect to any
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.21(c), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.21(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Applicable Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

37



--------------------------------------------------------------------------------

(e) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.21(c)
and to purchase participating interests pursuant to Section 2.21(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender, the Borrowers or the Guarantors may have against the Swingline
Lender, any Borrower, any Guarantor or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower or any Guarantor, (iv) any breach of this Agreement or any other
Loan Document by any Borrower, any other Credit Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

Section 2.22 Letters of Credit. xvi) General. Subject to the terms and
conditions set forth herein, each Borrower and the Company (on behalf of any
Borrowing Subsidiary) may request the issuance of Letters of Credit for its own
account (including for the account of any Borrowing Subsidiary), in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender (or, in
the case of a Several Letter of Credit, the Lenders), at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower or the Company (on behalf of any Borrowing Subsidiary) to, or entered
into by a Borrower or the Company (on behalf of any Borrowing Subsidiary) with,
the Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. At the request of a Borrower or the Company (on
behalf of any Borrowing Subsidiary), any Letter of Credit may be issued for the
joint and several account of such Borrower and another Borrower.

(a) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower or the Company (on
behalf of any Borrowing Subsidiary) shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Issuing Lender) to the Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.22), the amount of such Letter of Credit, the name and address of

 

38



--------------------------------------------------------------------------------

the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Lender, such Borrower or the Company (on behalf of any Borrowing
Subsidiary) also shall submit a letter of credit application on the Issuing
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit, the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, (ii) the total Revolving Credit Exposures shall not exceed the
total Commitments, (iii) the LC Exposure of any Issuing Lender shall not exceed
such Issuing Lender’s LC Sublimit.

(b) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that an Issuing Lender
may elect to issue a Letter of Credit with an expiration date extending beyond
the Maturity Date if the Company agrees that it will, on the Maturity Date (or
such earlier date as may be requested by the Issuing Lender), deliver to such
Issuing Lender cash collateral in an amount equal to 103% of the stated amount
of such Letter of Credit pursuant to documentation reasonably satisfactory to
the Borrower and such Issuing Lender.

(c) Participations. (i) The Issuing Lender irrevocably agrees to grant and
hereby grants to each Lender, and, to induce the Issuing Lender to issue Letters
of Credit, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such Lender’s own account and risk an undivided interest equal
to such Lender’s Applicable Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each Lender agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrowers in accordance with the terms
of this Agreement, such Lender shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such Lender’s Applicable Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each Lender’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Lender, any Borrower,
any Guarantor or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower or any Guarantor, (iv) any
breach of this Agreement or any other Credit Document by any Borrower, any other
Credit Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing

(i) If any amount required to be paid by any Lender to the Issuing Lender
pursuant to Section 2.22(d)(i) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such Lender shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times

 

39



--------------------------------------------------------------------------------

(ii) the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.22(d)(i) is not made available to the Issuing
Lender by such Lender within three Business Days after the date such payment is
due, the Issuing Lender shall be entitled to recover from such Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any Lender with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(ii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with Section 2.22(d)(i), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such Lender its pro rata share thereof; provided, however, that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such Lender shall return to the Issuing
Lender the portion thereof previously distributed by the Issuing Lender to it.

(d) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that a Borrower or the Company (on behalf of the applicable Borrowing
Subsidiary) may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.21 that such payment be financed
with a Revolving Loan or Swingline Loan in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Loan or Swingline Loan. If
such Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.6 with respect to
Revolving Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to

 

40



--------------------------------------------------------------------------------

such Lenders and the Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(e) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.22 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Lender, the Issuing Agent, the Administrative Agent or any Lender or any other
Person, whether in connection with this Agreement or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing
Lender, the Issuing Agent, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.

None of the Administrative Agent, the Lenders, the Issuing Lender, the Issuing
Agent or any of their Affiliates, directors, officers, employees and agents,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder, including any of the circumstances specified in
clauses (i) through (vi) above, as well as any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender or the Issuing Agent; provided that the foregoing shall not be construed
to excuse the Issuing Lender and the Issuing Agent from liability to a Borrower
to the extent of any

 

41



--------------------------------------------------------------------------------

direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s or Issuing
Agent’s, as applicable, failure to exercise the agreed standard of care (as set
forth below) in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that the Issuing Lender and the Issuing Agent shall have exercised the
agreed standard of care in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender or Issuing Agent, as applicable. Without
limiting the generality of the foregoing, it is understood that the Issuing
Lender and Issuing Agent may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that each of the Issuing Lender and the Issuing Agent
shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit. As used in this paragraph
(f), the term “Issuing Lender” includes each Issuing Lender in respect of the
Several Letters of Credit. No Issuing Lender in respect of a Several Letter of
Credit shall have any liability to any Borrower as a result of any action taken
or not taken or any determination made by the Issuing Agent.

(f) Disbursement Procedures. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Company of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

(g) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrowers shall reimburse (including with the proceeds of Loans
as provided in Section 2.22(e)) such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement at the rate per annum
specified in Section 2.12(a) provided that, if the Borrowers fail to reimburse
(including with the proceeds of Loans as provided in Section 2.22(e)) such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.22, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.22 to reimburse the Issuing Lender shall be for the account of such
Lender to the extent of such payment.

(h) Several Letters of Credit. (i) In the event that the Borrowers require
Letters of Credit in an aggregate drawable amount that exceeds the aggregate LC
Sublimits of the Issuing Lenders, then the Company may request that Letters of
Credit be issued by the Lenders on a several basis (each, a “Several Letter of
Credit”), with each Lender being an Issuing Lender with respect to such Letter
of Credit in an amount equal to its Applicable Percentage of the drawable amount
of such Letter of Credit. Each Lender agrees to execute and

 

42



--------------------------------------------------------------------------------

deliver Several Letters of Credit on the terms described in this paragraph. Each
Several Letter of Credit (i) shall provide that the beneficiary may only draw
thereunder if it makes a simultaneous drawing on each Lender for such Lender’s
Applicable Percentage of such drawing and (ii) shall allow for replacements,
substitutions and reallocations of the issuers of such Several Letters of Credit
and the reallocation of drawable interests thereunder in order to allow and give
effect to assignments of Commitments permitted by Section 8.4. Each Several
Letter of Credit shall be issued pursuant to procedures established by the
Administrative Agent and Issuing Agent in a manner consistent with this
Section 2.22.

(ii) Each Several Letter of Credit will be issued by the Issuing Agent on behalf
of the Lenders and the Issuing Agent shall provide a copy of each Several Letter
of Credit to each Lender promptly following issuance or amendment thereof. The
obligations of each Lender under and in respect of each Several Letter of Credit
are several, and the failure by any Lender to perform its obligations hereunder
or under any Several Letter of Credit shall not affect the obligations of the
Borrowers toward any other party hereto nor shall any other such party be liable
for the failure by such Lender to perform its obligations hereunder or under any
Several Letter of Credit.

(iii) Subject to and on the terms and conditions set forth herein, the Issuing
Agent is hereby authorized by the Borrowers and the Lenders to arrange for the
issuance of any Several Letter of Credit pursuant to Section 2.22(i) and the
amendment of any Several Letter of Credit pursuant to Section 2.18,
Section 2.22(b) and/or Section 8.4 by:

(A) completing the date of issuance and the expiration date of such Several
Letter of Credit (it being understood that no Several Letter of Credit shall
have an expiration date that is later than five Business Days prior to the
Maturity Date unless each Lender agrees to such later date);

(B) in the case of an amendment increasing or reducing the amount thereof,
amending such Several Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree;

(C) (1) completing such Several Letter of Credit with the participation of each
Lender as allocated pursuant to the terms hereof, and (2) executing such Several
Letter of Credit on behalf of each Lender and, following such execution,
delivering such Several Letter of Credit to the beneficiary of such Several
Letter of Credit; and

(D) notifying the Company of the presentation of any drafts for payment under
such Several Letter of Credit.

(iv) Each Several Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Lender party to such Several Letter of Credit, and the Issuing Agent shall act
under each Several Letter of Credit, and each Several Letter of Credit shall
expressly provide that the Issuing Agent shall act, as the agent of each Lender
to (a) receive drafts, other demands for payment and other documents presented
by the beneficiary under such Several Letter of Credit, (b) determine whether
such drafts, demands and documents are in compliance with the terms

 

43



--------------------------------------------------------------------------------

and conditions of such Several Letter of Credit and (c) notify such Lender and
the Borrowers that a valid drawing has been made and the date that the related
LC Disbursement is to be made; provided that the Issuing Agent shall have no
obligation or liability for any LC Disbursement under such Several Letter of
Credit, and each Several Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Issuing Agent its
attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Lender each
Several Letter of Credit to be issued by such Lender hereunder. Promptly upon
the request of the Issuing Agent, each Lender will furnish to the Issuing Agent
such powers of attorney or other evidence as any beneficiary of any Several
Letter of Credit may reasonably request in order to demonstrate that the Issuing
Agent has the power to act as attorney-in-fact for such Lender to execute and
deliver such Several Letter of Credit.

(v) The provisions set forth above in Section 2.22(a)-(h), including, but not
limited to, the Company’s obligations in Section 2.22(b), (c), (e) and (f) shall
apply, mutatis mutandis, to Several Letters of Credit to the extent applicable
and the protections and standards of care set forth in Section 2.22(a)-(h) with
respect to Issuing Lenders shall apply to the Issuing Agent as applicable.

Section 2.23 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.7); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided further that the
Commitment of a Defaulting Lender may not be increased and the Availability
Period as it applies to a Defaulting Lender may not be extended, in each case
without the consent of such Defaulting Lender.

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in paragraphs (a) and
(b) of Section 4.2 are satisfied at such time; and

 

44



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Article VI for so long as such LC
Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, all Facility Fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.11(c)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17(c) but
excluding Section 2.18) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender

 

45



--------------------------------------------------------------------------------

or Swingline Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Lender or Swingline Lender, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing or future participating interest in
any Swingline Loan or Letter of Credit, (iv) fourth, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as reasonably determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or an Issuing Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction.

In the event that the Administrative Agent, the Company, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Holdings and the Company represent and warrant to each of the Lenders and the
Administrative Agent that:

Section 3.1 Organization; Powers. Each Credit Party (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. Each Credit Party has
the power and authority to execute and deliver this Agreement (or, in the case
of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to perform
its obligations under and, in the case of the Borrowers, to borrow hereunder.

Section 3.2 Authorization. The Transactions (a) are within each Credit Party’s
powers and have been, or will be, in the case of the IPO, duly authorized by all
requisite action, as applicable, and (b) will not (i) violate (A) any provision
of any law, statute, rule or regulation (including the Margin Regulations),
(B) any provision of the certificate of incorporation or other constitutive
documents or by-laws of Holdings or any Subsidiary, (C) any order of any

 

46



--------------------------------------------------------------------------------

Governmental Authority or (D) any provision of any indenture, agreement or other
instrument to which the Company or any Subsidiary is a party or by which it or
any of its property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) result
in the creation or imposition of any lien upon any property or assets of the
Company or any Subsidiary other than, in the case of clauses (i)(A), (i)(C),
(i)(D), (ii) and (iii), any such violations, conflicts, breaches, defaults or
liens that, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 3.3 Enforceability. Each Loan Document constitutes or, when executed and
delivered, will constitute a legal, valid and binding obligation of each Credit
Party party thereto, enforceable in accordance with its terms (subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity)).

Section 3.4 Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required, or will be required in the case of the IPO, in connection with the
Transactions.

Section 3.5 Financial Statements; No Material Adverse Change. xvii) Holdings has
heretofore furnished to the Administrative Agent and the Lenders copies of
(i) its unaudited pro forma Condensed Statements of Earnings for the year ended
December 31, 2007 and the nine months ended September 30, 2008, respectively,
which were included in the Form S-1 Filing and (ii) its unaudited pro forma
Condensed Balance Sheet as of September 30, 2008, which was included in the Form
S-1 Filing. Such financial statements have been prepared giving effect to
(A) the consummation of the IPO, (B) the separation of Holdings and the Mead
Johnson Division from BMS, (C) the Loans to be made and Letters of Credit to be
issued and the BMS Intercompany Debt to be issued on the Effective Date and the
use of proceeds hereof and (D) the payment of fees and expenses in connection
with the foregoing. Such pro forma financial statements have been prepared based
on the best information available to Holdings as of the date of delivery
thereof, and present fairly on pro forma basis the estimated financial position
of Holdings and its consolidated Subsidiaries as at September 30, 2008, assuming
that the events specified in the preceding sentence had actually occurred at
such date, and the estimated results of operations of the Company and its
Subsidiaries for the year ended December 31, 2007 and the nine-months ended
September 30, 2008, respectively, assuming that the events specified in the
preceding sentence had actively occurred on the first day of such respective
periods.

(a) Holdings has heretofore furnished to the Administrative Agent and the
Lenders copies of (i) the audited financial statements of Mead Johnson
Nutritionals, a division of BMS (the “Mead Johnson Division”), for the years
ended December 31, 2006 and December 31, 2007, respectively, which were included
in the Form S-1 Filing and (ii) the unaudited consolidated financial statements
of the Mead Johnson Division for the nine months ended September 30, 2008, which
were included in the Form S-1 Filing. Such financial statements present fairly,
in all material respects, the financial condition and the results of operations
of the Mead Johnson Division, as of, and for accounting periods ending on, such
dates in accordance with GAAP (subject, in the case of unaudited statements, to
normal year-end audit adjustments and the absence of footnotes).

 

47



--------------------------------------------------------------------------------

(b) There has been no material adverse effect on the business, operations,
properties or financial condition of Holdings and its Subsidiaries, taken as a
whole, from those reflected in the pro forma financial statements contained in
the Form S-1 Filing as filed on the date hereof.

Section 3.6 Litigation; Compliance with Laws. xviii) There are no actions,
proceedings or investigations filed or (to the knowledge of Holdings or the
Company) threatened against Holdings or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining Holdings or the Company from the execution,
delivery or performance of this Agreement nor is there any other action,
proceeding or investigation filed or (to the knowledge of Holdings or the
Company) threatened against Holdings or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which would be
reasonably likely to result in a Material Adverse Effect.

(a) Neither Holdings nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

Section 3.7 Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

Section 3.8 Use of Proceeds. All proceeds of the Loans shall be used for the
purposes referred to in the recitals to this Agreement.

Section 3.9 Taxes. Holdings and the Subsidiaries have filed or caused to be
filed all Federal income tax and other material federal state, local and foreign
Tax returns which are required to be filed by them, and have paid or caused to
be paid all Taxes shown to be due and payable on such returns or on any
assessments received by any of them, other than any Taxes or assessments the
validity of which is being contested in good faith by appropriate proceedings,
and with respect to which appropriate accounting reserves have, to the extent
required by GAAP, been set aside.

Section 3.10 Employee Benefit Plans. The present aggregate value of accumulated
benefit obligations of all Plans and all foreign employee pension benefit plans
(based on those assumptions used for disclosure of such obligations in corporate
financial statements in accordance with GAAP) did not, as of the most recent
statements available, exceed the aggregate value of the assets for all such
plans. Except as would not individually or in the aggregate have a Material
Adverse Effect: (a) no ERISA Termination Event has occurred or (b) each Plan has
been established and administered in accordance with its terms and in compliance
with the applicable provisions of ERISA, the Code and other applicable laws,
rules and regulations.

 

48



--------------------------------------------------------------------------------

Section 3.11 Environmental and Safety Matters. Other than exceptions to any of
the following that would not in the aggregate have a Material Adverse Effect:
(i) Holdings and the Subsidiaries comply and have complied with all applicable
Environmental and Safety Laws; (ii) there are and have been no Hazardous
Substances at any property owned, leased or operated by Holdings or any
Subsidiary now or in the past, or at any other location, that could reasonably
be expected to result in liability of Holdings or any Subsidiary under any
Environmental and Safety Law or result in costs to any of them arising out of
any Environmental and Safety Law; (iii) there are no past, present, or, to the
knowledge of Holdings and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent Holdings or any of the Subsidiaries from, or
increase the costs to the Company or any of the Subsidiaries of, complying with
applicable Environmental and Safety Laws or obtaining or renewing all material
permits, approvals, authorizations, licenses or permissions required of any of
them pursuant to any such law; and (iv) neither Holdings nor any of the
Subsidiaries has retained or assumed, by contract or operation of law, any
liability, fixed or contingent, under any Environmental and Safety Law.

Section 3.12 Properties. xix) Each of Holdings and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
that are material to the business of Holdings and its Subsidiaries taken as a
whole, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(a) Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
that are material to the business of Holdings and its Subsidiaries taken as a
whole, and the use thereof by Holdings and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.13 Investment and Holding Company Status. Neither Holdings nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.14 IPO. The IPO has been consummated or shall be consummated
concurrently with the initial Credit Event.

Section 3.15 Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum or any other document, certificate or statement furnished by or on
behalf of any Credit Party in writing to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained

 

49



--------------------------------------------------------------------------------

in the materials referenced above are based upon good faith estimates and
assumptions believed by management of Holdings to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Credit Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished in writing to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

Section 3.16 Solvency. Each Credit Party is, and after giving effect to the IPO
and the incurrence of all Debt and obligations being incurred in connection
herewith and therewith will continue to be, Solvent.

ARTICLE IV

CONDITIONS

Section 4.1 Effective Date. The obligations of the Lenders to make Loans and of
any Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.7):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
letter (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Mayer Brown LLP, to the effect set forth in Exhibit C. The
Company hereby requests such counsel to deliver such opinion letter.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Holdings and the Company, the
authorization of the Transactions and any other legal matters relating to
Holdings and the Company, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.2.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
not less than two Business Days before the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

 

50



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the IPO shall have been consummated.

(g) The Administrative Agent and the Lenders shall have received copies of the
Separation Agreements.

(h) The Administrative Agent and the Lenders shall have received copies of
documents creating or evidencing the BMS Intercompany Debt, the terms of which
shall be reasonably satisfactory to the Joint Lead Arrangers and Bookrunners
listed on the cover page of this Agreement.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing made solely to refinance
outstanding Borrowings that does not increase the aggregate principal amount of
the Loans of any Lender outstanding) and of the Issuing Lender to issue, amend,
renew or extend a Letter of Credit (each such event, a “Credit Event”) on any
date is subject to the satisfaction of the following conditions:

(a) The representations and warranties of Holdings and the Company set forth in
this Agreement (other than those set forth in Sections 3.5(c) and 3.6(a) on any
date other than the Effective Date) shall be true and correct in all material
respects (provided that such representations and warranties qualified as to
materiality shall be true and correct) on and as of the date of such Borrowing
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case those representations and warranties will be true and correct as of
such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing (and
the use of the proceeds thereof) or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the Company shall be in
compliance with the Consolidated Leverage Ratio set forth in Section 5.13(a).
Such pro forma Consolidated Leverage Ratio shall be calculated using
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters ended prior to such date for which financial statements are available.

Each Borrowing and the issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Section 4.3 Initial Borrowing by Each Borrowing Subsidiary. The obligation of
each Lender to make a Loan on the occasion of the first Borrowing by each
Borrowing Subsidiary is subject to the satisfaction of the condition that the
Administrative Agent (or its counsel) shall have received a Borrowing Subsidiary
Agreement properly executed by such Borrowing Subsidiary and the Company.

 

51



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Affirmative Covenants. Holdings covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Subsidiaries to:

Section 5.1 Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence and its rights and
franchises that are material to the business of Holdings and its Subsidiaries as
a whole, except as expressly permitted under Section 5.9 and except, in the case
of any Subsidiary, where the failure to do so would not result in a Material
Adverse Effect.

Section 5.2 Business and Properties. Comply in all respects with all applicable
laws, rules, regulations and orders of any Governmental Authority (including
Environmental and Safety Laws and ERISA), whether now in effect or hereafter
enacted except instances that could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of the business of Holdings and
its Subsidiaries as a whole and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

Section 5.3 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent and each Lender:

(a) within 95 days after the end of each fiscal year, its annual report on
Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by Holdings and accompanied by an opinion of such accountants (without
a “going concern” qualification or exception and without any qualification or
exception with respect to the scope of such opinion) to the effect that such
consolidated financial statements fairly present Holdings’ financial condition
and results of operations on a consolidated basis in accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its quarterly report on Form 10-Q as filed with the SEC,
including its unaudited consolidated balance sheet and related consolidated
earnings statement, showing its consolidated financial condition as of the close
of such fiscal quarter and the consolidated results of its

 

52



--------------------------------------------------------------------------------

operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present Holdings’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) calculating the
Consolidated Leverage Ratio in reasonable detail as of the last day of the
applicable fiscal period and calculating the Consolidated Interest Expense Ratio
in reasonable detail for the period of four fiscal quarters ending on the last
day of such fiscal period; and

(d) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.

Information required to be delivered pursuant to this Section 5.3 shall be
deemed to have been effectively delivered (including for purposes of
Section 8.1(b)) on the date on which the Company provides notice to the
Administrative Agent (which notice the Administrative Agent shall promptly
provide to the Lenders) that such information has been posted on the SEC website
on the Internet at sec.gov/edaux/searches.htm (or any successor website), on
Holdings’s IntraLinks site at intralinks.com or at another relevant website
identified in such notice and accessible by the Lenders without charge. Any such
notice by the Company or the Administrative Agent may be by e-mail to the
addresses provided in or pursuant to Sections 8.1(b) and 8.1(c).

Section 5.4 Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies similarly situated and in the
same or similar businesses.

Section 5.5 Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

Section 5.6 Litigation and Other Notices. Give the Administrative Agent written
notice of the following within five Business Days after any executive officer of
Holdings or the Company obtains knowledge thereof:

(a) the filing or commencement of any action, suit or proceeding which the
Company reasonably expects to result in a Material Adverse Effect; and

 

53



--------------------------------------------------------------------------------

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto.

Section 5.7 Books and Records. Keep proper books of record and account in which
full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities.

Section 5.8 Ownership of Borrowers. Cause each Subsidiary which is a Borrower to
be a Wholly Owned Subsidiary.

Negative Covenants. Holdings covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will not, and will
not permit any of the Subsidiaries to:

Section 5.9 Consolidations, Mergers, and Sales of Assets. In the case of
Holdings and the Company (a) consolidate or merge with or into any other Person
or liquidate, wind up or dissolve (or suffer any liquidation or dissolution) or
(b) sell, or otherwise transfer (in one transaction or a series of
transactions), or permit the Company to sell, or otherwise transfer (in one
transaction or a series of transactions), all or substantially all of the assets
of Holdings and its Subsidiaries, taken as a whole, or of the Company and its
Subsidiaries, taken as a whole, in each case to any other Person; provided that
(1) Holdings may merge or consolidate with another Person if (A) Holdings is the
corporation surviving such merger and (B) immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing and (2) the Company may merge or consolidate with another
Person if (A) the Company is the corporation surviving such merger and
(B) immediately after giving effect to such merger or consolidation, no Default
or Event of Default shall have occurred and be continuing; provided further that
Holdings and the Company may not merge or otherwise combine with each other
unless Holdings is the corporation surviving such merger.

Section 5.10 Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent Holdings or any Subsidiary
from creating, assuming or suffering to exist any of the following Liens:

(a) Liens existing on the date hereof and set forth on Schedule 5.10 hereto;

(b) any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary, provided that such Lien was not created in anticipation of
such Person becoming a Subsidiary;

(c) any Lien existing on property at the time of the acquisition thereof by
Holdings or any Subsidiary, provided that such Lien was not created in
anticipation of such Person becoming a Subsidiary;

(d) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the acquisition of any fixed assets (but not assets constituting a
line of business) for the purpose of financing all or any part of the purchase
price thereof;

 

54



--------------------------------------------------------------------------------

(e) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the completion of the construction, alteration, repair or
improvement of any property for the purpose of financing all or any part of the
cost thereof;

(f) any Liens securing Debt of a Subsidiary owing to Holdings or to another
Subsidiary;

(g) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of
Holdings or its Subsidiaries, as the case may be, in conformity with GAAP;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not more than 60
days delinquent in accordance with their terms or that are being contested in
good faith by appropriate proceedings;

(i) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) any interest or title of a lessor under any lease entered into by Holdings
or any Subsidiary in the ordinary course of its business and covering only the
assets so leased;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Company or any Subsidiary in the ordinary course of business;

(m) customary Liens in favor of a banking institution arising by operation of
law encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(n) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(m) above, so long as the principal amount of the Debt secured thereby does not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement (except that, where an additional principal amount of
Debt is incurred to provide funds for the completion of a specific project, the
additional principal amount, and any related financing costs, may be secured by
the Lien as well) and such Lien is limited to the same property subject to the
Lien so extended, renewed or replaced (and improvements on such property);

(o) Liens securing any obligations of the Credit Parties under the Loan
Documents or guarantees in respect thereof;

 

55



--------------------------------------------------------------------------------

(p) Liens securing the BMS Intercompany Debt, Refinancing Debt and any Guarantee
of the foregoing as long as the obligations of the Credit Parties under the Loan
Documents and any Guarantee thereof are secured equally and ratably with (or
prior to) such Liens on terms reasonably satisfactory to the Administrative
Agent and for so long as the Loan Documents and such Guarantee shall be so
secured; and

(q) any Lien not permitted by clauses (a) through (p) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
Holdings and its Subsidiaries which would otherwise be subject to the foregoing
restrictions and the aggregate Value of Sale and Leaseback Transactions, does
not at any time exceed $125,000,000.

Section 5.11 Limitation on Sale and Leaseback Transactions. Enter into any Sale
and Leaseback Transaction, or permit any Subsidiary to do so, unless Holdings or
such Subsidiary would be entitled to incur Debt, in a principal amount at least
equal to the Value of such Sale and Leaseback Transaction, which is secured by
Liens on the property to be leased without violating Section 5.10(q) or 5.12.

Section 5.12 Indebtedness. Permit Subsidiaries of Holdings to create, issue,
incur, assume, become liable in respect of or suffer to exist any Debt (other
than Permitted Subsidiary Debt) in an aggregate principal amount exceeding
$50,000,000 outstanding at any time.

Section 5.13 Financial Covenants. xx) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio to exceed 3.25 to 1.00 on the last day of each
fiscal quarter of the Company.

(a) Consolidated Interest Expense. Permit the Consolidated Interest Expense
Ratio to be less than 3.00 to 1.00 on the last day of each fiscal quarter for
any period of four consecutive fiscal quarters.

Section 5.14 Transactions with Affiliates. Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate, except any such transaction which is (a) not otherwise prohibited
under this Agreement and upon fair and reasonable terms no less favorable to
Holdings or the relevant Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) entered into on
or prior to the date hereof or contemplated by any agreement identified on
Schedule 5.14 hereof, (c) between or among Holdings and/or one or more
Subsidiaries exclusively, (d) any Restricted Payment or (e) any arrangements
with officers, directors, representatives or other employees of Holdings or any
Subsidiary relating specifically to employment as such.

Section 5.15 Restrictive Agreements. xxi) Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of Holdings
or any Subsidiary to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than
(i) this Agreement and the other Loan Documents, (ii) restrictions in the BMS
Intercompany Debt, Refinancing Debt and any Guarantee of the foregoing as long
as in each case such restrictions are no more restrictive than those in effect
thereunder on the Effective

 

56



--------------------------------------------------------------------------------

Date and (iii) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

(a) Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary of Holdings to (i) pay dividends
or make distributions in respect of any Capital Stock of such Subsidiary held
by, or pay any Debt owed to, the Company or any other Subsidiary of Holdings,
(ii) make loans or advances to, or other investments in, Holdings or any other
Subsidiary of Holdings or (iii) transfer any of its assets to Holdings or any
other Subsidiary of Holdings, except for such encumbrances or restrictions
existing under or by reason of (A) any restrictions existing under the Loan
Documents, (B) any restrictions in the BMS Intercompany Debt, Refinancing Debt
and any Guarantee of the foregoing as long as such restrictions are no more
restrictive than those in effect thereunder on the Effective Date,
(C) applicable law, (D) customary non-assignment provisions in leases or other
agreements entered in the ordinary course of business and consistent with past
practices, or (E) customary restrictions in security agreements, mortgages or
capital leases securing Debt to the extent such restrictions only restrict the
transfer of the property subject to such security agreement, mortgage or capital
lease and (F) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary.

Section 5.16 Amendment of BMS Intercompany Debt, Separation Agreements and
Refinancing Debt. xxii) Amend, supplement, waive or otherwise modify the BMS
Intercompany Debt or the Refinancing Debt in a way that is materially adverse to
the Lenders.

(a) Amend or otherwise modify, or fail to enforce in a timely way, its rights
under the Separation Agreements, if such amendment, modification or failure
would or would be reasonably likely to, result in a Material Adverse Effect.

Section 5.17 Refinancing of BMS Intercompany Debt; Maintenance of Structural
Parity. Repay or refinance any BMS Intercompany Debt or Refinancing Debt with
any other Debt (or the proceeds thereof) (any such Debt which directly or
indirectly refinances the BMS Intercompany Debt and complies with the following
clauses (a)-(d) being “Refinancing Debt”) unless such Refinancing Debt (a) is
unsecured (except as permitted by Section 5.10(p)), (b) is issued only by the
Company (or, as permitted below, by Holdings) and, if guaranteed, is guaranteed
only by Persons which are Guarantors (it being understood that each Subsidiary
that guarantees BMS Intercompany Debt or Refinancing Debt shall become a
Subsidiary Guarantor), (c) does not require scheduled principal payments in
amounts or at times greater than or earlier than scheduled principal payments of
the BMS Intercompany Debt as scheduled on the Effective Date and (d) contains
covenants and events of default taken as a whole that are not more
disadvantageous to the Lenders than the BMS Intercompany Debt as in effect on
the Effective Date. Notwithstanding the foregoing, Refinancing Debt may be
issued by Holdings and guaranteed by the Company or one or more Subsidiaries,
subject to the preceding provisions of this Section 5.17. If Holdings becomes
the sole issuer of Refinancing Debt then, at the request of Holdings, the
Lenders agree that this Agreement may be amended as agreed by Holdings and the
Administrative Agent (without the further consent of the Lenders) in order to
cause Holdings to become a Borrower (having all the rights and obligations then
held and owed by the Company in

 

57



--------------------------------------------------------------------------------

its capacity as a Borrower) with its Borrower Obligations being guaranteed by
the Company and each then existing Subsidiary Guarantor. Notwithstanding the
foregoing, any BMS Intercompany Debt or Refinancing Debt may be repaid with the
proceeds of commercial paper issued by Holdings.

Section 5.18 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of Holdings, the Company or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Holdings, the Company or any Subsidiary, (collectively
“Restricted Payments”) if after giving effect thereto there shall be a Default,
except that any Subsidiary may make Restricted Payments to Holdings or any
Wholly Owned Subsidiary; provided that if there shall not be a Default at the
time such dividend is declared, such dividend may be paid within 60 days of
declaration notwithstanding that there may be a Default on the date of payment.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings hereunder or the
issuance or increase in the drawable amount of any Letter of Credit hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.6, 5.8, 5.9, 5.10, 5.11, 5.12,
5.13, 5.14, 5.15, 5.16, 5.17 or 5.18;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to
Holdings or the Company;

 

58



--------------------------------------------------------------------------------

(f) Holdings or any Subsidiary shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of one or more items of Debt in an
aggregate principal amount greater than or equal to $75,000,000, when and as the
same shall become due and payable (giving effect to any applicable grace
period), or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or beneficiary of such Debt (or a trustee or
agent on behalf of such holder or beneficiary) to cause, such Debt to become due
prior to its stated maturity or, in the case of any such Debt constituting a
Guarantee Obligation, to become payable;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings or any Subsidiary, or of a substantial part of the property
or assets of Holdings or any Subsidiary, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings or any Subsidiary or for a substantial part of the property or assets
of Holdings or any Subsidiary or (iii) the winding up or liquidation of Holdings
or any Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) Holdings or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Subsidiary or for a substantial part of the
property or assets of Holdings or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount equal
to or greater than $75,000,000 (exclusive of any amount thereof covered by
insurance) shall be rendered against Holdings, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed (for this purpose, a
judgment shall be effectively stayed during a period when it is not yet due and
payable), or any action shall be legally taken by a judgment creditor to levy
upon assets or properties of Holdings or any Subsidiary to enforce any such
judgment;

(j) (i) a Plan of Holdings or any Subsidiary shall fail to maintain the minimum
funding standard required by Section 412 of the Code for any plan year or a
waiver of such standard is sought or granted under Section 412(d), or (ii) an
ERISA Termination Event shall have occurred with respect to Holdings or any
Subsidiary or an ERISA Affiliate has incurred or is reasonably likely to incur a
liability to or on account of a Plan under Section 4062,

 

59



--------------------------------------------------------------------------------

4063, 4064, 4201 or 4204 of ERISA, or (iii) Holdings or any Subsidiary or any
ERISA Affiliate shall engage in any prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the United States Department of Labor, or (iv) Holdings or any
Subsidiary or any ERISA Affiliate shall fail to pay any required installment or
any other payment required to be paid by such entity under Section 412 of the
Code on or before the due date for such installment or other payment, or
(v) Holdings or any Subsidiary or any ERISA Affiliate shall fail to make any
contribution or payment to any Multiemployer Plan (as defined in
Section 4001(a)(3) of ERISA) which Holdings or any Subsidiary or any ERISA
Affiliate is required to make under any agreement relating to such Multiemployer
Plan or any law pertaining thereto, and there shall result from any such event
or events either a liability or a material risk of incurring a liability to the
PBGC or a Plan which will have a Material Adverse Effect;

(k) a Change in Control shall occur; or

(l) the guarantee in Section 8.16 shall cease to be, or shall be asserted by
Holdings or the Company not to be, a valid and binding obligation on the part of
Holdings or, at any time the Company is a Guarantor thereunder, of the Company;
or at any time while a Subsidiary Guarantee is in effect, the Subsidiary
Guarantee shall cease to be, or shall be asserted by Holdings or the Company or
any other Credit Party not to be, a valid and binding obligation on the part of
a Subsidiary Guarantor;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company or any Borrowing Subsidiary
(which notice to a Borrowing Subsidiary may be given to the Company), take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Company or any Borrowing Subsidiary accrued hereunder (including all amounts of
LC Exposure, whether or not the beneficiary of the then outstanding Letters of
Credit shall have presented the documents required therein), shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, in any event with respect to any
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Company and the Borrowing Subsidiaries accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall

 

60



--------------------------------------------------------------------------------

be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrowers hereunder and under the other Loan
Documents. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. After all
such Letters of Credit shall have expired or been fully drawn upon, all
reimbursement obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company (or such other Person as may be lawfully entitled thereto).

ARTICLE VII

THE ADMINISTRATIVE AGENT

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank, N.A. is hereby appointed to act as the Administrative Agent on
behalf of the Lenders. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or holder and
to exercise such powers as are specifically delegated to the Administrative
Agents by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans, payments in respect of the Letters of Credit and all
other amounts due to the Lenders hereunder, and promptly to distribute to each
Lender its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to Holdings, the Company or any Borrowing
Subsidiary of any Event of Default of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by any Credit Party pursuant to this Agreement as received
by the Administrative Agent.

Notwithstanding the foregoing, the Administrative Agent shall have no duties
under the Loan Documents in its capacity as Administrative Agent and none of the
Syndication Agent, Joint Lead Arrangers or Bookrunners, Co-Documentation Agents
or Senior Managing Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as an agent or a Lender.

Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his or her own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by Holdings, the Company or any Borrowing Subsidiary of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Administrative Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity,

 

61



--------------------------------------------------------------------------------

enforceability or effectiveness of this Agreement or other instruments or
agreements. The Administrative Agent may deem and treat the Lender which makes
any Loan or issues or participates in any Letter of Credit as the holder of the
indebtedness resulting therefrom for all purposes hereof until it shall have
received notice from such Lender, given as provided herein, of the transfer
thereof. The Administrative Agent shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper Person or Persons. Neither the Administrative Agent nor
any of its respective directors, officers, employees or agents shall have any
responsibility to Holdings, the Company or any Borrowing Subsidiary on account
of the failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or Holdings, the Company or any
Borrowing Subsidiary of any of their respective obligations hereunder or in
connection herewith. The Administrative Agent may execute any and all duties
hereunder by or through its Affiliates, agents or employees and shall be
entitled to rely upon the advice of legal counsel selected by it with respect to
all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Company. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 8.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

With respect to the Loans made by, or Letters of Credit issued or participated
in by, it hereunder, the Administrative Agent in its individual capacity and not
as Administrative Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Administrative Agent,
and the Administrative Agent and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with Holdings or any
Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.

 

62



--------------------------------------------------------------------------------

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agent, including counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders,
which shall not have been reimbursed by the Company and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
either of them in its capacity as an Administrative Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by it under this
Agreement to the extent the same shall not have been reimbursed by the Company;
provided that no Lender shall be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or any of its
directors, officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, as follows:

(i) if to the Company, to Mead Johnson Nutrition Company, 2400 West Lloyd
Expressway, Evansville, Indiana 47721-0001, Attention of Kevin Wilson (Telecopy
No. (812) 647-8067) and the General Counsel/Bill P’Pool (Telecopy No.
(812) 647-8228);

(ii) if to Holdings, to Mead Johnson Nutrition Company, 2400 West Lloyd
Expressway, Evansville, Indiana 47721-0001, Attention of Kevin Wilson (Telecopy
No. (812) 647-8067) and the General Counsel/Bill P’Pool (Telecopy No.
(812) 647-8228);

 

63



--------------------------------------------------------------------------------

(iii) if to the Administrative Agent, to Attention of Mandy Brewer (Telecopy No.
(713) 750-2956); provided that notices with respect to fundings and payments in
Alternative Currencies shall also be delivered to J.P. Morgan Europe Limited,
Attention of the Manager/Ching Loh (Telecopy No. +44 207 777 2360);

(iv) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.1 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto; and

(v) if to any Borrowing Subsidiary, to it at the address (or telecopy number)
set forth above for the Company. Each Borrowing Subsidiary hereby irrevocably
appoints each of Holding and the Company as its agent for the purpose of giving
on its behalf any notice and taking any other action provided for in this
Agreement and hereby agrees that it shall be bound by any such notice or action
given or taken by Holdings or the Company hereunder irrespective of whether or
not any such notice shall have in fact been authorized by such Borrowing
Subsidiary and irrespective of whether or not the agency provided for herein
shall have theretofore been terminated.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.

(b) So long as JPMCB or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 5.3 shall be delivered to
JPMCB in an electronic medium in a format reasonably acceptable to the
Administrative Agents by e-mail at Covenant.compliance@jpmchase.com; provided,
however, that if a Credit Party also delivers such materials in paper format to
the Administrative Agent, such paper materials shall be deemed the materials
delivered pursuant to Section 5.3 for all purposes. Holdings and the Company
agree that, except as directed otherwise by Holdings or the Company, the
Administrative Agent may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”), subject to the
implementation of confidentiality agreements and procedures reasonably
acceptable to the Company. Each of Holdings and the Company acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Holdings, the Company, the Administrative Agent or any of
its Affiliates in connection with the Platform. Nothing in this Section 8.1(b)
shall limit the obligations of the Administrative Agent and the Lenders under
Section 8.18.

 

64



--------------------------------------------------------------------------------

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications or any other written information,
documents, instruments and other material relating to Holdings, any of its
subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, with Communications, the
“Materials”) have been posted to the Platform shall constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement; provided that if requested by any Lender the
Administrative Agent shall deliver a copy of the Materials to such Lender by
email or telecopier. Each Lender agrees (i) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender), (ii) that any Notice may be sent to such e-mail
address and (iii) Holdings and the Company shall be responsible only for the
Communications and shall not have any liability (unless otherwise agreed in
writing by Holdings or the Company) for any other Materials made available to
the Lenders and shall not have any liability for any errors or omissions in the
Communications other than errors or omissions in the materials delivered to the
Administrative Agent by Holdings or the Company.

Section 8.2 Survival of Agreement. All covenants, agreements, representations
and warranties made by Holdings and the Company herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Lenders and
shall survive the making by the Lenders of the Loans regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or the Commitments have not been terminated.

Section 8.3 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Company and the Administrative Agent and
when the Administrative Agent shall have received copies hereof (telecopied or
otherwise) which, when taken together, bear the signature of each Lender, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that none of Holdings, the
Company and any Borrowing Subsidiary shall have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.

Section 8.4 Successors and Assigns. xxiii) Whenever in this Agreement any of the
parties is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of any party that are contained in this Agreement shall bind and inure to
the benefit of its successors and assigns.

(a) Each Lender may (and, within five days after notice by a Borrower to any
Lender in accordance with Section 2.18(b)), shall) assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent of the Administrative
Agent, the Swingline Lender and the Issuing Lender (or the Issuing Agent in the
case of a Several Letter of Credit), in each case not to be unreasonably
withheld; provided,

 

65



--------------------------------------------------------------------------------

however, that, except in the case of an assignment to another Lender or an
Affiliate of a Lender, (i) the Company (so long as no Event of Default shall
have occurred and be continuing with respect to the Company) must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld), (ii) the amount of the Commitment of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 unless (x) it shall be the entire amount of such
Lender’s Commitment or (y) the Company and the Administrative Agent shall
otherwise agree and (iii) an assignment by a Lender of any of its Commitments
shall include an assignment by such Lender of its proportionate interest in
Swingline Loans and LC Exposure. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500. Upon acceptance and recording pursuant
to paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be at least five
Business Days after the execution thereof, (X) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (Y) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.5, as
well as to any fees accrued for its account hereunder and not yet paid)).

(b) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of Holdings, the Company or any other
Borrower, or the performance or observance by Holdings, the Company or any other
Borrower of any obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.3 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

66



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain at one of its offices in the City of
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and the principal amount of the Loans owing to, and participating
interests in Letters of Credit held by, each Lender pursuant to the terms hereof
from time to time and any promissory notes evidencing such Loans (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error and the Company, the other Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. No assignment or transfer of any Loan (or portion thereof) or any
Note evidencing such Loan shall be effected unless and until it has been
recorded in the Register as provided in this subsection 8.4(d). Notwithstanding
any other provision of this Agreement, any assignment or transfer of all or part
of a promissory note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the promissory note (and each
promissory note shall expressly so provide), accompanied by a duly executed
Assignment and Acceptance, and thereupon one or more new promissory notes in the
same aggregate principal amount shall be issued to the designated Assignee and
the old promissory notes shall be returned by the Administrative Agent to the
Company marked “cancelled”. The Register shall be available for inspection by
each party hereto, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the Company to
such assignment, the Administrative Agent shall (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register.

(e) Each Lender may sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto or thereto for the performance of such obligations, (iii) each
participating bank or other entity shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.14, 2.15 and 2.16 to the same
extent as if it was the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such participating bank or other entity, it being further agreed that the
selling Lender will not be permitted to make claims against the Company under
Section 2.14(b) for costs or reductions resulting from the sale of a
participation), except that all claims made pursuant to such Sections shall be
made through such selling Lender, and (iv) Holdings, the Company, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of Holdings or the Company relating to the Loans and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments,

 

67



--------------------------------------------------------------------------------

modifications or waivers decreasing any fees payable hereunder or thereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending the final scheduled maturity of the Loans or any date scheduled
for the payment of interest on the Loans, payments in connection with
Section 2.20 or extending the Commitments).

(f) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to Holdings or any Subsidiary furnished to such Lender;
provided that, prior to any such disclosure, each such assignee or participant
or proposed assignee or participant shall be subject to the same confidentiality
agreement as are the Lenders.

(g) The Company and the Borrowing Subsidiaries shall not assign or delegate any
rights and duties hereunder without the prior written consent of all Lenders.

(h) Any Lender may at any time pledge or otherwise assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank; provided that no such
pledge shall release any Lender from its obligations hereunder. In order to
facilitate such an assignment to a Federal Reserve Bank, the Company shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made by the assigning
Lender hereunder.

Section 8.5 Expenses; Indemnity. xxiv) The Company agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
entering into this Agreement or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (including the reasonable and
documented fees, disbursements and other charges of a single counsel), or
incurred by the Administrative Agent or any Lender in connection with the
enforcement of their rights in connection with this Agreement or in connection
with the Loans made hereunder or thereunder, including the fees and
disbursements of counsel for the Administrative Agent and, in the case of
enforcement, each Lender.

(a) The Company agrees to indemnify the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents and the Senior Managing Agents and each
Lender, each of their Affiliates and the directors, officers, employees and
agents of the foregoing (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of (i) the
consummation of the transactions contemplated by this Agreement, (ii) the use of
the proceeds of the Loans and the use of the Letters of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that (A) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates and
(B) such indemnity shall not apply to losses, claims, damages, liabilities or
related expenses that result from disputes solely between Lenders.

 

68



--------------------------------------------------------------------------------

(b) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent,
the Syndication Agent, any Co-Documentation Agent, any Senior Managing Agent or
any Lender. All amounts due under this Section shall be payable on written
demand therefor.

Section 8.6 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 8.7 Waivers; Amendment. xxv) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings or any Subsidiary in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Holdings, the Company and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or reimbursement obligation with respect to an LC
Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, or amend or modify Section 8.16,
without the prior written consent of each Lender directly affected thereby,
(ii) increase the Commitment, or decrease the Facility Fees or fees in respect
of Letters of Credit of any Lender (with the exception of fronting fees payable
to the Issuing Lender, which shall require the consent of the Issuing Lender)
without the prior written consent of such Lender or (iii) amend or modify the
provisions of Section 2.17 or Section 8.4(h), the provisions of this Section or
the definition of the “Required Lenders”, or release any Guarantor from its
obligations under Section 8.16 hereof except for the release of a Subsidiary
Guarantor in connection with the consummation of a transaction permitted under
Section 5.9, or amend the definition of “Alternative Currency” to add any
currency, without the prior written consent of each Lender; provided further,
however, that no such agreement shall amend, modify or otherwise affect the
rights or duties of (x) the Administrative Agent hereunder without the prior
written consent of the Administrative Agent, (y) the Swingline Lender without
the prior written consent of the Swingline Lender or (z) any Issuing Lender
without the prior written consent of such Issuing Lender. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section and
any consent by any Lender pursuant to this Section shall bind any assignee of
its rights and interests hereunder. Notwithstanding the foregoing, this
Agreement may be amended without the consent of the Lenders as described in
Section 5.17.

 

69



--------------------------------------------------------------------------------

Section 8.8 Entire Agreement. This Agreement constitutes the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 8.9 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 8.3.

Section 8.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 8.12 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, or any Affiliate
thereof, to or for the credit or obligations of the Company, the applicable
Borrowing Subsidiary and any Credit Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company after such setoff
and application made by such Lender, but the failure to give such notice shall
not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 8.13 Jurisdiction; Consent to Service of Process. xxvi) Each of
Holdings, the Company and each Borrowing Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any

 

70



--------------------------------------------------------------------------------

other manner provided by law. Subject to the foregoing and to paragraph (b)
below, nothing in this Agreement shall affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party hereto in the courts of any jurisdiction.

(a) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(c) Each Credit Party waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section for any special, exemplary, punitive or consequential
damages.

Section 8.14 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certification in this Section.

Section 8.15 Conversion of Currencies. xxvii) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(a) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 8.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

71



--------------------------------------------------------------------------------

Section 8.16 Guaranty. In order to induce the Lenders to make Loans to the
Company and the Borrowing Subsidiaries and otherwise extend credit to the
Borrowers under this Agreement, each Original Guarantor hereby unconditionally
guarantees the Borrower Obligations of all the Borrowers. Each Original
Guarantor further agrees that the Borrower Obligations may be extended and
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its agreement hereunder notwithstanding any
extension or renewal of any Borrower Obligations.

Each Original Guarantor waives promptness, diligence, presentment to, demand of
payment from and protest to the Borrowers of any Borrower Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of each Original Guarantor hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Lender
or the Administrative Agent to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of this Agreement or
any of the other Loan Documents or otherwise; (b) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any other Loan Documents or any other agreement; (c) the failure of any Lender
to exercise any right or remedy against any Borrower; (d) the invalidity or
unenforceability of any Loan Document; (e) any change in the corporate existence
or structure of any Borrower; (f) any claims or rights of set off that may be
claimed by any Borrower; (g) any law, regulation, decree or order of any
jurisdiction or any event affecting any term of any Borrower Obligations; or
(h) any other circumstance which might otherwise constitute a defense available
to or discharge of a Borrower or a guarantor (other than payment).

Each Original Guarantor further agrees that its agreement hereunder constitutes
a promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Lender to any balance of any deposit
account or credit on the books of any Lender in favor of any Borrower or any
other Person.

The obligations of each Original Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Borrower Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Borrower Obligations, or by any
other act or omission which may or might in any manner or to any extent vary the
risk of the Guarantors (or any of them) or otherwise operate as a discharge of
the Guarantors (or any of them) as a matter of law or equity.

Each Original Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part

 

72



--------------------------------------------------------------------------------

thereof, of principal of or interest on any Borrower Obligations is rescinded or
must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Guarantors (or any of them) by virtue hereof, upon the failure of any Borrower
to pay any Borrower Obligations when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Borrower Obligations. In the event that, by reason of the bankruptcy
of any Borrower, (i) acceleration of Loans made to such Borrower is prevented
and (ii) the Guarantors shall not have prepaid the outstanding Loans and other
amounts due hereunder owed by such Borrower (and cash collateralization of
obligations in respect of undrawn Letters of Credit), the Original Guarantors
will forthwith purchase such Loans and other amounts at a price equal to the
principal amount thereof plus accrued interest thereon and any other amounts due
hereunder with respect thereto. Each Original Guarantor further agrees that if
payment in respect of any Borrower Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York and if, by reason
of any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Borrower Obligations in such
currency or such place of payment shall be impossible or, in the judgment of any
applicable Lender, not consistent with the protection of its rights or
interests, then, at the election of any applicable Lender, the Original
Guarantors shall make payment of such Borrower Obligations in Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and shall indemnify such Lender against any losses or expenses that it
shall sustain as a result of such alternative payment.

Following indefeasible payment in full in cash of all Borrower Obligations and
the termination of the Commitments hereunder, upon payment by any Original
Guarantor of any Borrower Obligations, each Lender shall, in a reasonable
manner, assign the amount of such Borrower Obligations owed to it and paid by
such Original Guarantor pursuant to this guarantee to such Original Guarantor,
such assignment to be pro tanto to the extent to which the Borrower Obligations
in question were discharged by such Guarantor, or make such Disposition thereof
as such Original Guarantor shall direct (all without recourse to any Lender and
without any representation or warranty by any Lender except with respect to the
amount of the Borrower Obligations so assigned).

The Company in its capacity as a Guarantor hereby agrees that to the extent that
a Subsidiary Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Subsidiary Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of the immediately following paragraph. The provisions of this paragraph shall
in no respect limit the obligations and liabilities of any Subsidiary Guarantor
to the Administrative Agents and the Lenders and each Subsidiary Guarantor shall
remain liable to the Administrative Agents and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

73



--------------------------------------------------------------------------------

Upon payment by any Original Guarantor of any sums as provided in this
Section 8.16, all rights of the Original Guarantors against any Borrower arising
as a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Borrower Obligations to the Lenders and
termination of the Commitments.

Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of the Company in its capacity as a guarantor under this
Section 8.16 shall in no event exceed the amount which can be guaranteed by the
Company under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established above).

Each Original Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Original Guarantor
hereunder without impairing the guarantee contained in this Section 8.16 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

This is a continuing guaranty and applies to all Borrower Obligations whenever
arising. This guarantee is irrevocable and will remain in full force and effect
until the payment in full of the Borrower Obligations and all amounts payable
hereunder and the termination of all of the agreements relating to the Borrower
Obligations.

Section 8.17 European Monetary Union. If, as a result of any nation’s becoming a
member of the European monetary union, (a) any currency ceases to be lawful
currency of the nation issuing the same and is replaced by the Euro, then any
amount payable hereunder by any party hereto in such currency shall instead be
payable in Euros and the amount so payable shall be determined by translating
the amount payable in such currency to Euros at the exchange rate recognized by
the European Central Bank for the purpose of such nation’s becoming a member of
the European monetary union, or (b) any currency and the Euro are at the same
time recognized by the central bank or comparable authority of the nation
issuing such currency as lawful currency of such nation, then (i) any Loan made
at such time shall be made in Euros and (ii) any other amount payable by any
party hereto in such currency shall be payable in such currency or in Euros (in
an amount determined as set forth in clause (a)), at the election of the
obligor. Prior to the occurrence of the event or events described in clause (a)
or (b) of the preceding sentence, each amount payable hereunder in any currency
will continue to be payable only in that currency.

Section 8.18 Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of Holdings and the Subsidiaries, to maintain
the confidentiality of the Confidential Information (as defined below), except
that Confidential Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to the extent requested by any regulatory or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding

 

74



--------------------------------------------------------------------------------

relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an express agreement for the benefit of Holdings and the Subsidiaries
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty) with Holdings or any of its Subsidiaries, (g) with the consent of
Holdings or the Subsidiaries, as applicable, or (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than Holdings
or the Subsidiaries. For the purposes of this Section, “Confidential
Information” means all information, including material nonpublic information
within the meaning of Regulation FD promulgated by the SEC (“Regulation FD”),
received from Holdings or the Subsidiaries relating to such entities or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, in the case of information received
from Holdings or the Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information; provided, however, that with respect to disclosures
pursuant to clauses (b) and (c) of this Section, unless prohibited by law or
applicable court order, each Lender and the Administrative Agent shall attempt
to notify Holdings and the Subsidiaries of any request by any governmental
agency or representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information. It is
understood and agreed that Holdings, the Subsidiaries and their respective
Affiliates may rely upon this Section 8.18 for any purpose, including to comply
with Regulation FD.

Section 8.19 USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (The “Act”), it may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

MEAD JOHNSON NUTRITION COMPANY By:  

/s/ Kevin Wilson

Name:   Kevin Wilson Title:   Vice President and Treasurer MEAD JOHNSON &
COMPANY By:  

/s/ Kevin Wilson

Name:   Kevin Wilson Title:   Vice President and Treasurer

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Vice President

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and as a Lender By:  

/s/ Kevin A. Ege

Name:   Kevin A. Ege Title:   Vice President

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Alysa Trakas

Name:   Alysa Trakas Title:   Vice President

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

Bank of Tokyo-Mitsubishi UFJ Trust Company,
as a Lender By:  

/s/ Harumi Kambara

Name:   Harumi Kambara Title:   Vice President

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Karim Blasetti

Name:   Karim Blasetti Title:   Vice President By:  

/s/ Shaheen Malik

Name:   Shaheen Malik Title:   Vice President

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Melissa James

Name:   Melissa James Title:   Authorized Signatory

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Gordon MacArthur

Name:   Gordon MacArthur Title:   Authorized Signatory

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

UBS Loan Finance LLC, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Michael Cerniglia

Name:   Michael Cerniglia Title:   Director

Mead Johnson Credit Agreement February 17, 2009



--------------------------------------------------------------------------------

SCHEDULE 1.1

IPO COSTS, EXPENSES AND CHARGES

(in millions)

 

     2009    2010    2011

SAP and System/Infrastructure

   8.0    16.4    5.0

Recruiting/Relocation

   5.0    1.9    —  

Project Management & Other

   6.1    3.4    —  

Planned at MJN

   19.1    21.7    5.0

Legal

   1.9    —      —  

Tax Work

   —      —      —  

IM

   3.6    —      —  

Project Management & Other

   6.4    —      —  

Planned at BMS

   11.9    —      —  

Total

   31.0    21.7    5.0



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

 

Bank

   Commitment

JPMorgan Chase Bank, N.A.

   $ 60,000.000

Citibank, N.A.

   $ 60,000,000

Bank of America, N.A.

   $ 60,000,000

Credit Suisse

   $ 60,000,000

Morgan Stanley Bank, N.A.

   $ 60,000,000

Bank of Tokyo-Mitsubishi UFJ Trust Company

   $ 40,000,000

Royal Bank of Canada

   $ 40,000,000

UBS Loan Finance LLC

   $ 30,000,000       

Total

   $ 410,000,000



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXISTING TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below,

c/o JPMorgan Chase Bank, N.A.,

270 Park Avenue

New York, NY 10017

 

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson & Company (the “Company”), refers to the Three
Year Revolving Credit Facility Agreement, dated as of February 17, 2009 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among Mead Johnson Nutrition Company, the Company, the Borrowing Subsidiaries,
the Lenders named therein, Bank of America, N.A., Credit Suisse and Morgan
Stanley Bank, as Co-Documentation Agents, Bank of Tokyo-Mitsubishi UFJ Trust
Company, Royal Bank of Canada and UBS Loan Finance LLC, as Senior Managing
Agents, Citibank, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

The Company hereby [gives you] [confirms its prior oral] notice to you pursuant
to Section 2.3 of the Agreement that it [requests] [has requested] a Revolving
Borrowing under the Agreement [on behalf of], and in that connection sets forth
below the terms on which such Revolving Borrowing [is] [has been] requested to
be made:

 

Date of Revolving Borrowing 1

  

Principal amount of Revolving Borrowing 2

  

Interest rate basis 3

  

Interest Period and the last day thereof 4

  

 

1

Must be a Business Day.

2

Not less than $10,000,000 (and in integral multiples of $1,000,000) in the case
of a Revolving Borrowing denominated in Dollars and not less than the Dollar
Equivalent of $10,000,000 (and in integral multiplies of 1,000,000 units of the
applicable Currency) in the case of a Revolving Borrowing denominated in an
Alternative Currency, and not greater than the total Commitments then available.

3

Eurocurrency Loan or ABR Loan.

4

Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Currency of Eurodollar Borrowing

 

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Company [and the applicable Borrower] shall be deemed to have
represented and warranted that the conditions to lending specified in
Section 4.2(a), (b) and (c) of the Agreement have been satisfied. Any amounts
borrowed shall be deposited in JPMCB account number [                    ].

 

Very truly yours, MEAD JOHNSON & COMPANY By:  

 

Name   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated:

Reference is made to the Three Year Revolving Credit Facility Agreement, dated
as of February 17, 2009 (as amended, modified, extended or restated from time to
time, the “Agreement”), among Mead Johnson Nutrition Company, Mead Johnson &
Company, the Borrowing Subsidiaries, the Lenders named therein, Bank of America,
N.A., Credit Suisse and Morgan Stanley Bank, as Co-Documentation Agents, Bank of
Tokyo-Mitsubishi UFJ Trust Company, Royal Bank of Canada and UBS Loan Finance
LLC, as Senior Managing Agents, Citibank, N.A., as Syndication Agent, and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date (as described below), the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Agreement, including, without limitation, the interests set forth below in
the Commitment of the Assignor on the Effective Date and the Revolving Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth below of the fees accrued to the Effective Date for
the account of the Assignor. Each of the Assignor and the Assignee hereby makes
and agrees to be bound by all the representations, warranties and agreements set
forth in Section 8.4 of the Agreement, a copy of which has been received by each
such party. From and after the Effective Date, (i) the Assignee shall be a party
to and be bound by the provisions of the Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.16(g) of the
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Agreement, an Administrative Questionnaire and
(iii) a processing and recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

ASSIGNOR/ASSIGNEE INFORMATION

 

Effective Date of Assignment:   Date of Assignment:   Legal Name of Assignor:  
Legal Name of Assignee:   Assignee’s Address for Notices:  

ASSIGNED FACILITY INFORMATION

 

Facility    Principal Amount Assigned Commitment Assigned:    Revolving Loans:
   Fees Assigned (if any):   



--------------------------------------------------------------------------------

The terms set forth and on the reverse

side hereof are hereby agreed to:

[NAME OF ASSIGNOR], as Assignor

By:

 

 

Name

 

Title:

 

[NAME OF ASSIGNEE], as Assignee

By:

 

 

Name

 

Title:

 

 

Accepted (if required) MEAD JOHNSON & COMPANY By:  

 

Name   Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COMPANY’S COUNSEL



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING SUBSIDIARY AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson Nutrition Company (“Holdings”), refers to the
Three Year Revolving Credit Facility Agreement, dated as of February 17, 2009
(as amended, modified, extended or restated from time to time, the “Agreement”),
among Mead Johnson & Company, Holdings, the Borrowing Subsidiaries, the Lenders
named therein, Bank of America, N.A., Credit Suisse and Morgan Stanley Bank, as
Co-Documentation Agents, Bank of Tokyo-Mitsubishi UFJ Trust Company, Royal Bank
of Canada and UBS Loan Finance LLC, as Senior Managing Agents, Citibank, N.A.,
as Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

Pursuant to Section 2.19 of the Agreement, Holdings hereby designates [Name of
Borrowing Subsidiary] (the “Designated Borrowing Subsidiary”) as a Borrowing
Subsidiary, and confirms that the Designated Borrowing Subsidiary is a Wholly
Owned Subsidiary. The Designated Borrowing Subsidiary hereby agrees to be bound
in all respects by the terms of the Agreement, including without limitation,
Article IV thereof, and to perform all of the obligations of a Borrowing
Subsidiary thereunder. Each reference to a Borrowing Subsidiary in the Agreement
shall be deemed to include the Designated Borrowing Subsidiary.

Each of Holdings and the Company hereby ratifies and confirms the guaranty set
forth in Section of 8.16 of the Agreement with respect to all Loans made by any
Lender to the Designated Borrowing Subsidiary.

The address to which communications to the Designated Borrowing Subsidiary under
the Agreement should be directed is:

 

[Name of Borrowing Subsidiary]

[Address]

The Designated Borrowing Subsidiary’s taxpayer identification number is:
[                    ].



--------------------------------------------------------------------------------

The Designated Borrowing Subsidiary hereby agrees to provide the Lenders with
any additional information reasonably requested that will allow such Lender to
identify the Designated Borrowing Subsidiary in accordance with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

This instrument shall be construed in accordance with and governed by the laws
of the State of New York. Loan proceeds should be deposited as provided in the
Agreement.

Upon the execution of this Borrowing Subsidiary Agreement by Holdings, the
Company and the Designated Borrowing Subsidiary, and the acceptance by the
Administrative Agent, the Designated Borrowing Subsidiary shall become a
Borrowing Subsidiary under the Agreement as though it were an original party
thereto and shall be entitled to borrow under the Agreement upon the
satisfaction of the conditions precedent set forth in Section 4.2(a), (b) and
(c) of the Agreement.

 

Very truly yours, MEAD JOHNSON NUTRITION COMPANY By:  

 

Name   Title:   MEAD JOHNSON & COMPANY By:  

 

Name   Title:   [DESIGNATED BORROWING SUBSIDIARY] By:  

 

Name   Title:  



--------------------------------------------------------------------------------

Accepted as of the date first above written. JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

 

Name   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson Nutrition Company (“Holdings”), refers to the
Three Year Revolving Credit Facility Agreement, dated as of February 17, 2009
(as amended, modified, extended or restated from time to time, the “Agreement”),
among Mead Johnson & Company, Holdings, the Borrowing Subsidiaries, the Lenders
named therein, Bank of America, N.A., Credit Suisse and Morgan Stanley Bank, as
Co-Documentation Agents, Bank of Tokyo-Mitsubishi UFJ Trust Company, Royal Bank
of Canada and UBS Loan Finance LLC, as Senior Managing Agents, Citibank, N.A.,
as Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

Pursuant to Section 2.19 of the Agreement, Holdings hereby elects to terminate
the status of [Name of Borrowing Subsidiary] (the “Terminated Borrowing
Subsidiary”) as a Designated Borrowing Subsidiary for purposes of the Agreement.
The Company represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all
principal and interest on all amounts payable by the Terminated Borrowing
Subsidiary pursuant to the Agreement have been paid in full on or prior to the
date hereof.

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.



--------------------------------------------------------------------------------

Very truly yours, MEAD JOHNSON NUTRITION COMPANY By:  

 

Name   Title:   [TERMINATED BORROWING SUBSIDIARY] By:  

 

Name   Title:  

 

5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE (this “Guarantee”), dated as of                     ,
20    , made by each of the entity that is a signatory hereto (the “Subsidiary
Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the lenders parties to the Credit
Agreement referred to below. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, Mead Johnson Nutrition Company (“Holdings”), Mead Johnson & Company
(the “Company”), the Borrowing Subsidiaries, the Lenders named therein, Bank of
America, N.A., Credit Suisse and Morgan Stanley Bank, as Co-Documentation
Agents, Bank of Tokyo-Mitsubishi UFJ Trust Company, Royal Bank of Canada and UBS
Loan Finance LLC, as Senior Managing Agents, Citibank, N.A., as Syndication
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent have entered into
the Three Year Revolving Credit Facility Agreement, dated as of February 17,
2009 (as amended, modified, extended or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Credit Agreement requires the Subsidiary Guarantors to become
Subsidiary Guarantors; and

WHEREAS, the Subsidiary Guarantors have agreed to execute and deliver this
Guarantee;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee. In order to induce the Lenders to make Loans to the Company and
the Borrowing Subsidiaries and otherwise extend credit to the Borrowers under
the Credit Agreement, each Subsidiary Guarantor hereby unconditionally
guarantees the Borrower Obligations of all the Borrowers. Each Subsidiary
Guarantor further agrees that the Borrower Obligations may be extended and
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its agreement hereunder notwithstanding any
extension or renewal of any Borrower Obligations.

Each Subsidiary Guarantor waives promptness, diligence, presentment to, demand
of payment from and protest to the Borrowers of any Borrower Obligations and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of each Subsidiary Guarantor hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Lender
or the Administrative Agent to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of the Credit
Agreement or any of the other Loan Documents or otherwise; (b) any rescission,
waiver, amendment or modification of any of the terms or provisions of the
Credit Agreement, any other Loan



--------------------------------------------------------------------------------

Documents or any other agreement; (c) the failure of any Lender to exercise any
right or remedy against any Borrower; (d) the invalidity or unenforceability of
any Loan Document; (e) any change in the corporate or other existence or
structure of any Borrower; (f) any claims or rights of set off that may be
claimed by any Borrower; (g) any law, regulation, decree or order of any
jurisdiction or any event affecting any term of any Borrower Obligations; or
(h) any other circumstance which might otherwise constitute a defense available
to or discharge of a Borrower or a guarantor (other than payment).

Each Subsidiary Guarantor further agrees that its agreement hereunder
constitutes a promise of payment when due and not of collection and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of any Borrower or
any other Person.

The obligations of each Subsidiary Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Borrower Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any remedy under this
Guarantee or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Borrower Obligations, or by any
other act or omission which may or might in any manner or to any extent vary the
risk of the Guarantors (or any of them) or otherwise operate as a discharge of
the Guarantors (or any of them) as a matter of law or equity.

Each Subsidiary Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Borrower
Obligations is rescinded or must otherwise be restored by the Administrative
Agent or any Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Guarantors (or any of them) by virtue hereof, upon the failure of any Borrower
to pay any Borrower Obligations when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Borrower Obligations. In the event that, by reason of the bankruptcy
of any Borrower, (i) acceleration of Loans made to such Borrower is prevented
and (ii) the Guarantors shall not have prepaid the outstanding Loans and other
amounts due under the Credit Agreement owed by such Borrower (and cash
collateralization of obligations in respect of undrawn Letters of Credit), the
Subsidiary Guarantors will forthwith purchase such Loans and other amounts at a
price equal to the principal amount thereof plus accrued interest thereon and
any other amounts due under the Credit Agreement with respect thereto. Each
Subsidiary Guarantor further agrees that if payment in respect of any Borrower
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York and if, by reason of any Change in

 

2



--------------------------------------------------------------------------------

Law, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Borrower Obligations in such
currency or such place of payment shall be impossible or, in the judgment of any
applicable Lender, not consistent with the protection of its rights or
interests, then, at the election of any applicable Lender, the Subsidiary
Guarantors shall make payment of such Borrower Obligations in Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and shall indemnify such Lender against any losses or expenses that it
shall sustain as a result of such alternative payment.

Following indefeasible payment in full in cash of all Borrower Obligations and
the termination of the Commitments under the Credit Agreement, upon payment by
any Subsidiary Guarantor of any Borrower Obligations, each Lender shall, in a
reasonable manner, assign the amount of such Borrower Obligations owed to it and
paid by such Original Guarantor pursuant to this guarantee to such Subsidiary
Guarantor, such assignment to be pro tanto to the extent to which the Borrower
Obligations in question were discharged by such Guarantor, or make such
Disposition thereof as such Subsidiary Guarantor shall direct (all without
recourse to any Lender and without any representation or warranty by any Lender
except with respect to the amount of the Borrower Obligations so assigned).

Each Subsidiary Guarantor in its capacity as a Subsidiary Guarantor hereby
agrees that to the extent that any other Subsidiary Guarantor (including for
these purposes the Company) shall have paid more than its proportionate share of
any payment made hereunder or under Section 8.16 of the Credit Agreement, such
other Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any Subsidiary Guarantor which has not paid its proportionate
share of such payment. Each Subsidiary Guarantor’s right of contribution shall
be subject to the terms and conditions of the immediately following paragraph.
The provisions of this paragraph shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agents and the
Lenders and each Subsidiary Guarantor shall remain liable to the Administrative
Agents and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

Upon payment by any Subsidiary Guarantor of any sums as provided in this
Guarantee, all rights of the Subsidiary Guarantors against any Borrower arising
as a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Borrower Obligations to the Lenders and
termination of the Commitments.

Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability each Subsidiary Guarantor in its capacity as a guarantor
under this Guarantee shall in no event exceed the amount which can be guaranteed
by each Subsidiary Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established above).

Each Subsidiary Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Guarantee
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

3



--------------------------------------------------------------------------------

This is a continuing guaranty and applies to all Borrower Obligations whenever
arising. This guarantee is irrevocable and will remain in full force and effect
until the payment in full of the Borrower Obligations and all amounts payable
hereunder and the termination of all of the agreements relating to the Borrower
Obligations.

2. Authority of Agent. Each Subsidiary Guarantor acknowledges that the rights
and responsibilities of the Agent under this Guarantee with respect to any
action taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guarantee shall,
as between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and such
Subsidiary Guarantor, the Administrative Agent shall be conclusively presumed to
be acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and no Subsidiary Guarantor shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.

3. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Subsidiary Guarantor to be effective shall be in
writing (or by fax or similar electronic transfer confirmed in writing) and
shall be deemed to have been duly given or made (1) when delivered by hand or
(2) if given by mail, when deposited in the mails by certified mail, return
receipt requested, or (3) if by fax or similar electronic transfer, when sent
and receipt has been confirmed, addressed as follows:

(a) if to the Administrative Agent, at its address or transmission number for
notices provided in subsection 8.1 of the Credit Agreement; and

(b) if to any Subsidiary Guarantor, at its address or transmission number for
notices set forth under its signature below.

The Administrative Agent and each Subsidiary Guarantor may change its address
and transmission numbers for notices by notice in the manner provided in this
Section.

4. Counterparts. This Guarantee may be executed by one or more of the Subsidiary
Guarantors on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Subsidiary Guarantors
shall be lodged with the Administrative Agent.

5. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6. Integration. This Guarantee represents the agreement of each Subsidiary
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.

 

4



--------------------------------------------------------------------------------

7. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by each Subsidiary
Guarantor and the Administrative Agent, provided that any provision of this
Subsidiary Guarantee may be waived by the Administrative Agent and the Lenders
in a letter or agreement executed by the Agent or by facsimile transmission from
the Agent.

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to paragraph 7(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

8. Headings. Section headings are for convenience of reference only, are not a
part of this Guarantee and are not to affect the construction of, or be taken
into consideration in interpreting, this Guarantee.

9. Applicable Law. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

10. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, or any Affiliate
thereof, to or for the credit or obligations of the Company, the applicable
Borrowing Subsidiary and any Subsidiary Guarantor now or hereafter existing
under the Credit Agreement held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Credit Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company after such setoff and application made by such Lender, but the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

5



--------------------------------------------------------------------------------

11. Jurisdiction; Consent to Service of Process. (a) Each Subsidiary Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Subject to the foregoing and to
paragraph (b) below, nothing in this Guarantee shall affect any right that any
party hereto may otherwise have to bring any action or proceeding relating to
this Guarantee against any other party hereto in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee or the Credit Agreement
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 3. Nothing in this Guarantee will
affect the right of any party to this Guarantee to serve process in any other
manner permitted by law.

(d) Each Subsidiary Guarantor waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section for any special, exemplary, punitive or
consequential damages.

12. Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any litigation directly or indirectly arising out of, under or in connection
with this Guarantee or the Credit Agreement. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and other parties hereto have been induced to enter into this Guarantee by,
among other things, the mutual waivers and certification in this Section.

[signatures on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

 

[NAME OF SUBSIDIARY GUARANTOR]     [NAME OF SUBSIDIARY GUARANTOR] By  

 

    By  

 

Title  

 

    Title  

 

Address for Notices:     Address for Notices:

 

   

 

 

   

 

Fax:  

 

    Fax:  

 